Exhibit 10.34
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


MASTER BIOPROCESSING SERVICES AGREEMENT
This Master Bioprocessing Services Agreement dated October 4, 2018 (the
“Effective Date”) is between Sesen Bio, Inc. f/k/a Eleven Biotherapeutics, Inc.
(“Sponsor”), a Delaware corporation, with offices at 245 First Street, Suite
1800, Cambridge, MA 02142 and FUJIFILM Diosynth Biotechnologies U.S.A., Inc., a
Delaware corporation (“Fujifilm” or “FDBU”), having its principal place of
business at 101 J. Morris Commons Lane, Morrisville, NC 27560, (each a “Party”,
and collectively, the “Parties”).
Sponsor desires Fujifilm to perform services in accordance with the terms of
this Agreement and the Scope (as hereinafter defined) related to the production
of Product, and Fujifilm desires to perform such services;
In consideration of the above statements, which form part of this Agreement, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto agree as follows:
Definitions:
“Acceptance” or “Accepted” shall mean Sponsor’s acceptance of a Batch after
receipt of the Batch Packet, as set forth in Section 6 of this Agreement and the
Quality Agreement.
“Actual Expenditure” shall have the meaning set forth in Section 5(b).
“Additional Consumables” shall have the meaning set forth in Section 5(b).
“Affiliate” shall mean in relation to either Party, any corporation, association
or other business entity that directly or indirectly controls, is controlled by
or is under common control with such Party, and “control” shall mean the legal
power to direct or cause the direction of the general management and policies of
such entity whether through the ownership of at least 50% of voting securities
or capital stock of such business entity or any other comparable equity or
ownership interest with respect to a business entity other than a corporation,
by contract or otherwise.
“Agreement” shall mean this Master Bioprocessing Services Agreement, each Scope
that has been executed, all attachments, and the Quality Agreement.
“API” shall have the meaning set forth in the Quality Agreement.
“Applicable Laws” shall mean all applicable laws, statutes, regulations,
guidelines, guidance, and ordinances of the relevant governmental or regulatory
authorities, including cGMP, of: (a) the United States; (b) Canada; (c) the
United Kingdom; and (d) the European Union, with respect to a Party, the
Facility, Product, Program, or the performance any other obligations under this
Agreement, whether in effect as of the Effective Date or adopted thereafter,
including any successor laws, regulations or guides.
“Approved Supplier” shall have the meaning set forth in the Quality Agreement.
“Assumptions” shall have the meaning set forth in Section 7(a).
“Background Intellectual Property” shall mean any Intellectual Property: (a)
owned or licensed to a Party as of the Effective Date; or (b) thereafter
acquired or developed by a Party independently of this Agreement and without use
of or reference to any Confidential Information of the other Party.
“Batch” shall mean a specific quantity of Product that is intended to have
uniform character and quality, within specified limits, and is produced
according to a single manufacturing order during the same cycle of manufacture.
In the case of continuous production, a Batch may correspond to a defined
fraction of the


     
   

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


production. The Batch size can be defined either by a fixed quantity or by the
amount produced in a fixed time interval, and shall include, for clarity, any
Intermediates of API/Drug Substance.
“Batch Packet” shall mean the package of relevant documentation to be
transferred to Sponsor in relation to a cGMP Batch as detailed in the Quality
Agreement or Scope.
“cGMP” shall mean the current regulatory requirements for Good Manufacturing
Practice pursuant to: (a) the U.S. Federal Food, Drug, and Cosmetic Act as
amended (21 USC 301 et seq.); (b) U.S. regulations in Title 21 of the U.S. Code
of Federal Regulations Parts 210, 211, 600 and 610; (c) the equivalents thereof
in Canada; (d) Rules and Guidance for Pharmaceutical Manufacturers and
Distributors 2015 part II: Basic Requirements for Active Substances used as
Starting Materials; (e) International Conference on Harmonization (ICH) Guidance
for Industry Q7 Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients; and (f) Directive 2003/94/EC of 8 October 2003 laying down the
principles and guidelines of good manufacturing practice in respect of medicinal
products for human use and investigational medicinal products for human use and
the European Commission's guidelines “The rules governing medicinal products in
the European Union”, Volume 4, “EU Guidelines to Good Manufacturing Practice -
Medicinal Products for Human and Veterinary Use”, in each case including
successor laws, regulations or guides.
“cGMP Batch” shall mean a Batch identified in a Scope manufactured at a Facility
which is intended to be manufactured under cGMP conditions and subject to
Disposition in each case in accordance with cGMP.
“CMC Section” shall have the meaning set forth in Section 3(c).
“Change Order” shall have the meaning set forth in Section 7(b).
“Claim” shall have the meaning set forth in Section 16(a).
“Competitive Product” shall mean [***].
“Confidential Information” shall have the meaning set forth in Section 8(h).
“Consumables Advance Payment” shall have the meaning set forth in Section 5(b).
“Debarment” shall have the meaning set forth in Section 17(c).
“Delay” shall mean a delay caused or requested by Sponsor to the scheduled start
of Batch manufacturing under a Scope, which delay is not attributable to a Force
Majeure or any negligent actions or omissions of the Fujifilm Group or
Subcontractors (or any Fujifilm Fault).
“Disposition” shall mean the process by which all documentation (including
executed Batch records) related to cGMP manufacture of each Batch is reviewed
and approved by Fujifilm and a Batch Packet is compiled and submitted to Sponsor
for Acceptance or rejection thereof in accordance with the Quality Agreement.
“Dispute” shall mean any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, including any subsequent
amendments, or the validity, enforceability, construction, performance or breach
hereof (and including the applicability of arbitration to any such controversy
or claim).
“Drug Product” shall have the meaning set forth in the Quality Agreement.
“Drug Substance” shall have the meaning set forth in the Quality Agreement.


2
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


“Effective Date” shall have the meaning set forth in the preamble.
“Engineering Batch” shall mean a Batch manufactured in a Facility using the
Process and released Process Consumables, but not intended to be a cGMP Batch
and not suitable for use in humans. Engineering Batch is not a subject to
Disposition, but is subject to review for compliance with the mutually agreed
upon draft specifications.
“Execution Factor” shall mean [***].
“Facility” shall mean the facilities where services are being performed as
described in the Scope, which may include Fujifilm’s development and/or
manufacturing facilities in RTP, North Carolina, US and/or development and/or
manufacturing facilities at Belasis Avenue, Billingham, UK, and/or in College
Station, Texas.
“Facility or Equipment Modification” shall mean a modification to the Facility
or to equipment (including Process-specific qualification and installation of
existing equipment) required in order to site a Process in the Facility as
detailed in the applicable Scope or Change Order.
“FDBK” shall mean FUJIFILM Diosynth Biotechnologies UK Limited of Belasis
Avenue, Billingham, TS23 1LH.
“FDBT” shall mean FUJIFILM Diosynth Biotechnologies Texas, LLC a Texas Limited
Liability Company, having its principal place of business at 100 Discovery
Drive, Suite 200, College Station, Texas 77845.
“Fujifilm” or “FDBU” shall have the meaning set forth in the preamble.
“For Cause Audit” shall mean any for cause audit or any follow-up audit of a
previous audit during which material deficiencies were identified.
“Force Majeure” shall mean any cause beyond the reasonable control of the Party
in question which for the avoidance of doubt and without prejudice to the
generality of the foregoing shall include governmental actions, war, riots,
terrorism, civil commotion, fire, flood, epidemic, labour disputes (excluding
labour disputes involving the work force or any part thereof of the Party in
question), restraints or unavoidable delays affecting shipping or carriers,
inability or unavoidable delay in obtaining supplies of adequate or suitable
materials, currency restrictions, and acts of God, but shall not include the
failure of Drug Product in clinical trials or failure of Drug Product to gain
regulatory approval.
“Fujifilm Confidential Information” shall mean all Confidential Information
whether disclosed in writing, verbally, by way of sample or by any other means
and whether directly or indirectly, by or on behalf of Fujifilm to Sponsor in
connection with this Agreement, including Background Intellectual Property of
Fujifilm and Process Inventions, but excluding Sponsor Inventions, except to the
extent Fujifilm Confidential Information is incorporated into Fujifilm
Deliverables.
“Fujifilm Deliverables” shall mean Process specification, Batch records, Product
(including Product samples), Work Output, technical reports, risk assessments,
or other deliverables of a Program to be provided by Fujifilm under a Scope.
“Fujifilm Fault” shall mean [***].
“Fujifilm Group” shall have the meaning set forth in Section 16(b).
“GMP At-Risk Run” shall have the meaning set forth in Section 6(c).


3
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


“ICC” shall have the meaning set forth in Section 15(c).
“Impasse Notice” shall have the meaning set forth in Section 7(b).
“Indemnified Party” shall have the meaning set forth in Section 16(c).
“Indemnifying Party” shall have the meaning set forth in Section 16(c).
“Intellectual Property” shall mean all intellectual property rights, including
trademarks, copyrights, know-how, data, designs, procedures and processes, and
patents, whether registered or unregistered, and all applications and
registrations therefor.
“Intermediate” shall have the meaning set forth in the Quality Agreement.
“Joint Steering Committee” or “JSC” shall have the meaning set forth in Section
22(a).
“Latent Defect(s)” shall mean defects in a Batch that Sponsor can demonstrate in
accordance with Section 6(b) were present at the time of Acceptance but were
discovered after Acceptance (but within the time frame set forth in Section 6)
that render the Batch as Non-Conforming Batch.
“Loss” shall have the meaning set forth in Section 16(a).
“Manufacturing Stage” or “Manufacturing Stages” shall mean a Stage or Stages of
a Program identified in the applicable Scope during which production, testing
and Disposition (where applicable) of an Engineering Batch or cGMP Batch is
intended to take place, including preproduction activities; Facility
change–over, setup, and cleaning before, between and after Batch manufacturing.
“Non-Conforming Batch” shall mean [***].
“Party” or “Parties” shall have the meaning set forth in the preamble.
“Payment Schedule” shall mean the schedule applicable to a Program and attached
to and forming part of the applicable Scope.
“Personnel” shall have the meaning set forth in Section 1(f).
“Pre-PPQ Run” shall have the meaning set forth in Section 7(b).
“Process” shall mean the process for manufacture of a Product.
“Process Consumable” shall mean a consumable item used or intended for use in a
Program, including polyethylene glycol (PEG), reagents (including analytical
reagents), Raw Materials, packaging components, chromatography resins, filters,
filtration membranes, media, buffer bags, refold bags, tubing, hoses, disposable
analytical test kits, in-process measurement probes, columns (including
analytical columns) and disposable containers.
“Process Invention” shall mean all Intellectual Property generated, in whole or
in part, by or on behalf of Fujifilm or Personnel or Subcontractors in the
conduct of the Program that relates to Fujifilm’s manufacturing and analytical
methods that are of a general applicability and are both: (a) of a general
nature and not specific to a Program, Product, Process, or other Fujifilm
Deliverables; and (b) generated without use of Sponsor Confidential Information
(including Sponsor Materials).
“Process-Specific Consumable” shall mean a Process Consumable which is required
to operate the Process and which is specific to the Process or a Process
Consumable which is required in such large


4
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


volumes as would not be possible for Fujifilm to consume during other
manufactures and/or within the shelf life of such Process Consumable.
“Process-Specific Equipment” shall mean an item of equipment which is required
to operate the Process and which is specific to the Process.
“Product” shall mean: (a) API/Drug Substance of Vicinium; (b) Drug Product known
as Vicinium; or (c) Intermediate(s) of API/Drug Substance and/or Drug Product
known as Vicinium, in each case as specified in the applicable Scope.
“Program” shall mean the services to be performed according to a Scope executed
under this Agreement.
“Program Assumptions” shall have the meaning set forth in Section 7(a).
“Program Manager” shall have the meaning set forth in Section 22(b).
“Program Modification” shall have the meaning set forth in Section 7(a).
“Program Schedule” shall mean the anticipated timeline for performance of each
Stage of the Program.
“Quality Agreement” shall mean the quality agreement to be entered into by the
Parties, which addresses regulatory and quality obligations of the Parties, as
such Quality Agreement may be amended or replaced from time to time.
“Raw Material” shall have the meaning set forth in the Quality Agreement.
“Regulatory Authorities” shall mean any national, regional, state or local
regulatory agency, commission, or other governmental entity with authority over
the Product or the Parties within Canada, the United States, the U.K., or the
European Union, including the United States Food and Drug Administration or any
successor agency or authority thereto (the “FDA”), Health Canada or any
successor agency or authority thereto, the competent authorities of the EU
member states, and the European Medicines Agency or any successor agency or
authority thereto (the “EMA”).
“Rules” shall have the meaning set forth in Section 15(c).
“Scope” shall mean a written scope of work setting out in detail the work to be
undertaken during a Program, which scope shall identify the applicable Program
and specify the services to be provided under such Program, the anticipated
timeline for performance of each Stage of the Program, each Party’s
responsibilities in connection with the Program, Sponsor Deliverables, Fujifilm
Deliverables, the fees and Payment Schedule with respect to such Scope, and any
additional provisions applicable to the Program.
“Special Waste” shall mean a waste or effluent which is required to be collected
in a special container for external disposal as detailed in the applicable Scope
or Change Order.
“Speculative Buying” shall have the meaning set forth Section 5(b).
“Sponsor” shall have the meaning set forth in the preamble.
“Sponsor Confidential Information” shall mean: (a) all Confidential Information
whether disclosed in writing, verbally, by way of sample or by any other means
and whether directly or indirectly, by or on behalf of Sponsor to Fujifilm Group
or Subcontractors in connection with this Agreement, including Background
Intellectual Property of Sponsor and Sponsor Deliverables; and (b) Sponsor
Inventions, except to the extent Fujifilm Confidential Information is
incorporated into Fujifilm Deliverables.


5
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


“Sponsor Deliverables” shall mean those Process Consumables and other
information and materials required to be provided by Sponsor in connection with
a Program as detailed in the applicable Scope, including any Sponsor Materials.
“Sponsor Group” shall have the meaning set forth in Section 16(a).
“Sponsor Inventions” shall mean all Intellectual Property, other than a Process
Invention, generated in the conduct of a Program, related to a Product, or using
any Sponsor Confidential Information, including any modifications, improvements,
or derivatives to Sponsor Materials, generated in whole or in part, by Fujifilm
Group, Subcontractors, or Sponsor, whether alone or in conjunction with others,
including the Process and Fujifilm Deliverables.
“Sponsor Material” shall mean all tangible biological materials provided to
Fujifilm by or on behalf of Sponsor in connection with this Agreement, including
any cell banks, plasmids, and their progeny and derivatives, reagents, reference
standards, assays and media.
“Sponsor Process Inventions” shall mean Sponsor Inventions that are of general
applicability and are both: (a) of a general nature and not specific to a
Program, Product, Process, or other Fujifilm Deliverables; and (b) inoperable
without use of Sponsor Confidential Information (including Sponsor Materials).
“Stage” shall mean a stage of the Program as described in the Scope.
“Subcontracted Work”    shall mean work involving handling, testing or
processing of Product subcontracted by Fujifilm as set forth in the Scope and
the cost of delivery of material to and from such contractors.
“Work Output” shall have the meaning set forth in Section 9(a).
Section 1.Scope of Work/Performance of Programs
a)
From time to time, at Sponsor’s request, the Parties will agree on Programs to
be undertaken with respect to Product. Each Program will be subject to a
separate, numbered Scope (being “Scope of Work #1”, “Scope of Work #2”, etc.). A
Program may be subject to a single or multiple Scopes. Each Scope shall be
signed by Sponsor and Fujifilm once its terms are agreed and, on signature, the
Scope shall be subject to the terms of and incorporated into this Agreement. For
clarity, no Scope shall take effect unless and until executed in writing by an
authorized representative of each Party, and no changes shall be made to the
Scope until execution of a Change Order in accordance with Section 7 of this
Agreement. Fujifilm shall have no obligation to provide services under this
Agreement, and Sponsor shall have no obligations to provide any Sponsor
Deliverables or make any payments under this Agreement, unless and until the
Parties have executed a Scope or Change Order, as applicable

a)
Fujifilm will diligently perform Programs for Sponsor and provide the Fujifilm
Deliverables in accordance with the terms and conditions of this Agreement
(which includes the applicable Scope and the Quality Agreement and all
Applicable Laws) and shall use commercially reasonable efforts to perform the
Programs within the timeline for performance of the applicable Stage in the
Program Schedule.

b)
Unless expressly stated otherwise in the applicable document, terms defined in
the terms and conditions of this main Agreement shall have same meaning when
used in the Scope or Quality Agreement.



6
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


c)
Each Party: (a) shall perform its obligations as set forth in this Agreement;
(b) shall support and cooperate with the execution of the Program; and (c) shall
not engage in any negligent act or omission which may reasonably be expected to
prevent or delay the successful execution of the Program.

d)
Fujifilm will: (d) provide Sponsor with written and/or oral reports as set forth
in the applicable Scope on the status of the Program; and (e) cooperate with
Sponsor’s representatives and third party vendors who are assisting in the
development and commercialization of the Product.

e)
Fujifilm will have the right to subcontract aspects of a Program through third
parties as set forth in the Scope, provided further that: (1) Fujifilm remains
fully and primarily responsible to Sponsor for the performance of, and acts and
omissions of, such third party(ies), as if committed by Fujifilm; and (2) in no
event shall Sponsor have any liability to any third party for any failure of
Fujifilm to perform under its agreement with such third party, including any
failure to pay any amounts due to such third party. Without limiting the
foregoing, Fujifilm shall be responsible for the conduct of all suppliers,
agents, subcontractors (collectively, “Subcontractors”), and employees (of
itself or its Affiliates who perform services under this Agreement)
(“Personnel”) who provide services in support of a Program hereunder, and
Fujifilm shall only assign and use qualified and experienced Personnel and
Subcontractors to support the Program.

f)
The Agreement may be amended at a later date to include FDBU's Affiliate(s):
FDBK and/or FDBT.

Section 2.    Sponsor Deliverables and Fujifilm Deliverables
a)
As further set forth in the applicable Scope, Sponsor will provide Fujifilm with
those Sponsor Deliverables described in the applicable Scope and use
commercially reasonable efforts to do so in accordance with the timelines set
forth therein. Failure by Sponsor to provide Sponsor Deliverables within the
timeframe set forth in the Scope for performance of such Stage as reasonably
necessary to execute the Program without delay may result in additional charges
to Sponsor as further described in Section 19 of this Agreement and a possible
delay in meeting Program objectives. Sponsor shall request and obtain a shipping
authorization from Fujifilm prior to shipping any Sponsor Deliverables.

b)
Title to Sponsor Deliverables shall remain with Sponsor. Fujifilm shall not, in
whole or part, sell, pledge, hypothecate, dispose of, or otherwise transfer any
interest in or to Sponsor Deliverables except as expressly permitted in the
applicable Scope, and Fujifilm shall use Sponsor Deliverables solely for
purposes of performing the relevant Program in accordance with the applicable
Scope. Fujifilm shall not and shall not permit Sponsor Deliverables to be
altered, disassembled, reverse engineered or in any way tampered with, except
where necessary to perform the Program and/or as provided in the applicable
Scope. Fujifilm shall provide safe and secure storage conditions for Sponsor
Deliverables while they are at Fujifilm’s location, including storing such
Sponsor Deliverables in accordance with any appropriate conditions, any
instructions provided by or on behalf of Sponsor, and all Applicable Laws.
Fujifilm will, on Sponsor’s reasonable request and no more than on a quarterly
basis, provide Sponsor with updates on the quantity of any remaining Sponsor
Deliverables in inventory to permit Sponsor to timely provide any new Sponsor
Deliverables required to execute the Program. Subject to [***] of this
Agreement, [***].

c)
Fujifilm will procure all Process Consumables (except those to be provided by
Sponsor under the applicable Scope) in accordance with the applicable Scope to
execute the Program. Title for all such Process Consumables shall remain with
Fujifilm unless and until use in a Program. Fujifilm will maintain, store, and
test all Process Consumables as required by the specifications in the



7
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


applicable Scope, and Applicable Laws (including cGMP), and otherwise in
compliance with this Agreement.
d)
Fujifilm: (f) will not use any Process-Specific Consumables or Process-Specific
Equipment other than to perform the Program in accordance with this Agreement;
and (g) unless otherwise specified in a Scope or another written agreement, will
be responsible for maintaining and repairing any such Process-Specific Equipment
at Sponsor’s cost and expense.

e)
Fujifilm will provide Sponsor with the Fujifilm Deliverables as described in the
applicable Scope and using commercially reasonable efforts to meet the timeline
for the applicable Stage as described in the Program Schedule. Unless Sponsor
requests such delivery, Fujifilm will not deliver any Fujifilm Deliverables that
do not meet their applicable specifications.

Section 3.    Compliance with Applicable Laws
a)
Fujifilm shall, at its sole cost and expense, operate a Facility in accordance
with Applicable Laws for all aspects of the Program. Fujifilm shall secure and
maintain, at its sole cost and expense, any registrations, approvals, permits,
authorizations, and licenses as are required by Applicable Laws for Fujifilm to
perform its obligations under this Agreement, including, all required licenses,
permits, registrations, approvals, and authorizations required in connection
with any hazardous materials or waste and shall take reasonably necessary
actions to pass any inspections or audits by the applicable Regulatory
Authorities. All Product requested by Sponsor under a Scope shall be
manufactured solely by Fujifilm at the applicable Facility. In addition,
Fujifilm shall perform each Program in compliance in all respects with
Applicable Law related to the Product’s clinical and/or commercial phase.
Fujifilm shall monitor and maintain reasonable records respecting its compliance
with Applicable Laws including cGMPs, including the process of establishing and
implementing the operating procedures, equipment files, and the training of
Personnel and Subcontractors as are reasonably necessary to assure such
compliance.

b)
Sponsor acknowledges that Fujifilm has consulted with Sponsor in designing each
Program in a manner consistent with current Applicable Laws governing the
approval of an investigational product for marketing in the U.S. and those
governing the grant of a marketing authorization for a medicinal product in
Europe and Canada, and the Assumptions. Notwithstanding the foregoing, Fujifilm
does not warrant that a Program and/or a Program’s results will satisfy the
requirements of any Regulatory Authorities at the time of submission of such
Program results to such Regulatory Authorities; provided however, that the
foregoing shall not: (h) limit Fujifilm’s diligence obligations or its quality
obligations with respect to maintaining a cGMP compliant Facility or otherwise
under the Quality Agreement; or (i) apply where failure to satisfy the
requirements of the Regulatory Authority relates to any deficiencies with the
Facility, Fujifilm’s quality systems, or any other requirements imposed on
Fujifilm by a Regulatory Authority or Applicable Law, including Fujifilm’s
obligations under Section 3(a) of this Agreement.

c)
Sponsor shall have the right and responsibility for determining regulatory
strategy, decisions and actions relating to a Program and the applicable Product
and, subject to each Party’s contractual obligations under this Agreement,
Fujifilm shall have the right and responsibility for determining regulatory
strategy, decisions and actions to the extent relating to: (j) the Facility in
which Product is manufactured; (k) Fujifilm’s quality systems; (l) any
requirement imposed on Fujifilm by a Regulatory Authority; or (m) any other
commitments made by Fujifilm prior to the Effective Date of this Agreement;
provided however, that in all cases, (x) such regulatory strategy, decisions and
actions are in compliance with Applicable Laws and do not violate this
Agreement, and (y) Fujifilm shall not make any change to its regulatory filings
and shall not make any changes to its Facility, in either case, which would have
a material adverse impact on the Program or Product without Sponsor’s prior
consent, not to be unreasonably withheld, delayed or conditioned. Without
limiting the foregoing, Fujifilm will not implement any modification, material
or otherwise, to the Process,



8
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Product specifications or associated Batch records without Sponsor’s prior
written request and approval and complying with the processes for requesting and
implementing any such changes as set forth in the Quality Agreement. The Parties
will cooperate in good faith, and Sponsor will provide Fujifilm with a
reasonable opportunity to review and comment on the chemistry, manufacturing,
and control section (“CMC Section”) of applicable regulatory submission for the
Product manufactured by Fujifilm, which such comments Sponsor shall consider in
good faith. Sponsor shall not knowingly include any erroneous information
regarding Fujifilm, including, its Facilities, equipment or processes, in the
CMC Section. Fujifilm hereby represents that no requirement imposed on Fujifilm
by a Regulatory Authority or any other commitments made by Fujifilm, in each
case, as of the Effective Date, shall prevent or delay Fujifilm from performing
the Program or otherwise complying with its obligations hereunder.
d)
Should any Applicable Laws relating to a Program or Product change, Fujifilm
will, in a timely manner, use reasonable efforts to satisfy the new
requirements. In the event that compliance with such new regulatory requirements
necessitates a change in a Scope, Fujifilm will discuss the same with Sponsor
and submit to Sponsor a Change Order to the applicable Scope in accordance with
Section 7 of this Agreement.

e)
Sponsor should provide Fujifilm with all relevant information of which Sponsor
is aware is necessary to carry out the Program in accordance with the Applicable
Laws, and any marketing authorization for the Product. Sponsor should make
Fujifilm aware of any problems or hazards associated with the Product or Sponsor
Deliverables including Sponsor’s prior processing of the Product which
might pose a hazard to Fujifilm’s premises, equipment, or Personnel, other
materials or other products, to the extent that Sponsor is or becomes aware of
any such reasonable possibility (recognizing, however, that Sponsor does not
have knowledge of Fujifilm’s premises or Personnel, or other materials or
equipment being used, or products being manufactured by Fujifilm).

f)
Subject to this Section 3, in the event of a conflict in Applicable Laws,
Sponsor and Fujifilm will agree in good faith on which regulations shall be
followed by Fujifilm in its performance of the applicable Program to comply with
regulatory requirements and Applicable Laws and advance such Program.

g)
Except for approvals and licenses required with respect to the Facility which
will be the responsibility of Fujifilm, Sponsor will be responsible for the
preparation and filing of any regulatory filings, if any, and for all contacts
and communications with any Regulatory Authorities with respect to matters
directly relating to any Product. Without limiting Fujifilm’s obligations under
this Agreement, including Section 4 of this Agreement, if: (n) Fujifilm receives
any contact or communication from any Regulatory Authority relating in any way
to the Program; or (o) any Regulatory Authority takes any action against
Fujifilm for any reason that does or could be reasonably expected to have an
adverse effect on the performance of a Program or Product, including any adverse
effect on the Program Schedule, Fujifilm will (a) promptly notify Sponsor and
provide Sponsor with copies of the relevant portions of any such communication
or information related to such regulatory action within [***], to the extent
such communication or information are related to the Product, of its receipt of
such contact and/or communication; (b) consult with Sponsor regarding the
response to any inquiry or observation from any Regulatory Authority relating to
a Program or Product; (c) with respect to matters directly related to the
performance of the Program or on a Product, allow Sponsor, at Sponsor’s
discretion, to participate in any further contacts or communications relating to
a Program or Product, and Fujifilm shall otherwise comply with all reasonable
requests by Sponsor with respect to any actions to be taken or responses to be
made to any such Regulatory Authority; (d) provide Sponsor with the relevant
portions of any final copies of any contacts or communications promptly after
submission; and (e) timely respond to and correct any deficiencies or issues
raised by such Regulatory Authority to ensure the continuation of the Program in
accordance with the Program



9
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Schedule and Applicable Laws; provided further that where such communications
relate to a third party’s product, Fujifilm may redact information confidential
to such third party. Fujifilm will not initiate any contact or communication,
whether written or oral, with any such Regulatory Authority regarding a Program
or the Product without the prior written consent of Sponsor, which consent will
not be unreasonably withheld.
a)
Fujifilm shall keep Sponsor fully informed of any notification or other
information it receives or becomes aware of, including any Product complaints
which might affect the marketability, safety or effectiveness of Product and/or
which might result in the recall or seizure of Product within [***] of receiving
such information; provided however that all information concerning suspected or
actual product tampering, contamination or Non-Conforming Batches shall be
delivered within [***] of receiving or becoming aware of such information
(whichever occurs first), with such reports made in accordance with requirements
set forth in the Quality Agreement. Sponsor retains the authority and
responsibility for communicating any responses thereto with any Regulatory
Authorities and/or third parties. Fujifilm shall cooperate fully with Sponsor in
dealing with such Product quality issues, and shall take reasonable actions and
provide any additional assistance and information as Sponsor reasonably
requests, including promptly investigating and conducting follow up with regard
to such quality issues, and providing any data, information, or other assistance
that Sponsor may reasonably require in connection therewith.

b)
If either Party in good faith determines that a recall or other action involving
the Product is warranted, such Party shall, as soon as possible (but in any
event within [***] following such determination), notify the other Party and
shall advise such other Party of the reasons underlying its determination that
such recall or other action is warranted in accordance with the Quality
Agreement. Sponsor shall retain full authority and responsibility for making
recall decisions, implementing any necessary actions, and corresponding with the
applicable Regulatory Authorities, and Fujifilm agrees to promptly provide to
Sponsor, any data, information, or assistance as reasonably requested by Sponsor
in connection therewith. For the avoidance of doubt, any recalls shall be
handled in accordance with Sponsor’s policies and procedures. Subject to [***],
to the extent that any recalls or other corrective measures are caused by a
[***] of the applicable Scope or the Quality Agreement, [***]. For clarity,
Fujifilm shall not be responsible for the costs of a recall that occurs as a
result of a Product’s failure to meet its stability requirement, [***] of the
applicable Scope or Quality Agreement.

c)
Fujifilm will cooperate with Sponsor, at Sponsor’s sole cost and expense, and
provide reasonable assistance in connection with informal presentations, data
and information requests, and administrative hearings with any Regulatory
Authorities as related to the Program and applicable Fujifilm Deliverables,
including attending meetings as reasonably requested by Sponsor, whether with
Regulatory Authorities or with other consultants that Sponsor may engage in
connection with a Product as set forth in the applicable Scope, and for the cost
and expense to be paid by Sponsor set forth therein; provided however, that
Fujifilm will provide one (1) electronic copy of any documents which may be
reasonably required by Sponsor in support of its regulatory filing activities
without charge.

d)
Fujifilm shall be responsible, at Fujifilm’s sole cost and expense, for the
generation, collection, storage, handling, transport, and release of hazardous
materials and waste generated by or on behalf of Fujifilm in connection with a
Program under this Agreement other than Special Waste, unless otherwise
specified in a Scope.

Section 4.    Facility Visits


10
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


a)
Sponsor Audits and Visits. During the term of this Agreement and for [***]
following completion of the last cGMP services performed under this Agreement,
Sponsor shall be entitled to [***] regular audit per [***], and during the term
of this Agreement and for [***], Sponsor shall be entitled to an unlimited
number of For Cause Audits if Sponsor has a reasonable, good faith basis to
request such For Cause Audit. All audits (both regular audits and For Cause
Audits) will be conducted during business hours, and upon reasonable prior
notice to Fujifilm. Sponsor will have the option, at Sponsor’s expense, to
designate certain independent third parties reasonably acceptable to Fujifilm to
verify that the Program is conducted in compliance with the testing and other
quality-related requirements of the applicable Scope and the Quality Agreement
(including cGMP). Any additional non For Cause Audits will be charged to Sponsor
based on a Change Order in the agreed upon amount, which shall be commensurate
with the agreed upon scope of such audit. For clarity, Fujifilm will not charge
Sponsor for any costs or expenses (whether internal or external) related to the
regular audit (up to once per [***]) or any For Cause Audits. In addition,
Sponsor shall have the right to have up to [***] representatives (or more if
mutually agreed) be on-site at the Facility to observe performance of the
Program in accordance with the Quality Agreement.

b)
Regulatory Authority Inspections. Fujifilm shall permit Regulatory Authorities
reasonable access to enter those areas of Fujifilm’s premises concerned with the
Program for the purpose of observing and inspecting the performance of the
Program and ensuring compliance with this Agreement and Applicable Laws, as well
as those books, records, agreements, and other documents of Fujifilm related to
such Program where such entry is reasonably necessary or mandatory in order for
Sponsor to maintain, approve, apply for or amend its regulatory application or
approval in respect of the Product or such entry is reasonably necessary or
mandatory for either Party to otherwise comply with Applicable Laws. With
respect to any inspections that are related to a Program, Fujifilm will: (p) in
the case of any unannounced inspections, notify Sponsor within [***] of such
inspection, and in the case of announced inspections, notify Sponsor within
[***] of receipt of such notice from a Regulatory Authority; (q) if not
prohibited by such Regulatory Authority, permit Sponsor’s representatives to be
present on site and participate, as appropriate, in such inspections and any
wrap-up sessions; and (r) both (x) (in addition to providing Sponsor with a copy
of such documents under Section 3(g)), provide Sponsor a copy of any draft
responses or other any correspondence or formal communications from Fujifilm to
such Regulatory Authority for review and comment at least [***] in advance of
sending in such response to the applicable Regulatory Authority, and (y) take,
in good faith, Sponsor’s comments into account prior to sending in such
response. To the extent any such inspection is being conducted by a Regulatory
Authority (a) as a pre-condition to granting regulatory approval for a Product
or (b) arising from a Regulatory Authority’s concerns with a Product and not due
to any actions or omissions of Fujifilm Group or Subcontractors, Sponsor shall
pay Fujifilm for such inspection/audit at a mutually agreed upon rate.

c)
Fujifilm shall fully cooperate in any audit or inspection conducted hereunder,
and shall provide reasonable access to any and all employees, agents and other
representatives of Fujifilm and to such notebooks, quality records, and other
documents necessary to assess Fujifilm’s compliance with the applicable testing
and other quality-related requirements of the Scope and Quality Agreement
(including cGMP and Applicable Law). Fujifilm will, at its own cost and expense,
promptly correct any Facility or quality system deficiencies or breach or
violation identified in any audit or inspection conducted by Sponsor or by any
Regulatory Authority under this Agreement. Fujifilm will work in good faith with
Sponsor to address any deficiencies related to the Process or Product that are
not due to a Fujifilm Fault, Execution Factor, or such other identified breach
or violation, with such costs and expenses borne by Sponsor as set forth in a
Change Order.

Section 5.    Compensation


11
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


a)
Sponsor shall make the payments in respect of each Program as set forth in the
applicable Payment Schedule (unless otherwise agreed in a Change Order). Except
as set forth in the specific Scope, the amounts set forth in the applicable
Payment Schedule do not cover [***].

b)
Additional charges in respect of Process Consumables.

(i)
Demonstration Stage and/or Product Manufacturing Stage of Process Consumables.

(1)
Prior to commencing materials procurement, Fujifilm shall prepare bills of
material estimating in good faith the Process Consumables required for the
Product Manufacturing Stage and/or Process Demonstration Run Stage (as
identified in the applicable Scope). On approval of each of these estimates by
Sponsor, Fujifilm shall issue invoices in amounts equal to such estimates,
payable in consideration for technical consultancy in relation to purchase of
Process Consumables intended to be used during demonstration or manufacturing
activities (each being “Consumables Advance Payment”).

(2)
On completion of a Product Manufacturing Stage and/or Process Demonstration Run
Stage, Fujifilm shall calculate the expenditure incurred in respect of Process
Consumables actually used during such Stage and any Process Consumables procured
for use during such Stage as set forth in the estimate but not actually used,
and shall first subtract the costs for any Process Consumables for which
Fujifilm may be responsible under Section 6, and then shall add a sum equivalent
to [***] of the expenditure on all such Process Consumables, the aggregate
amounts in each case being referred to as “Actual Expenditure”. If the Actual
Expenditure is greater than the corresponding Consumables Advance Payment,
Fujifilm shall issue a further invoice for technical consultancy in relation to
purchase of such Process Consumables for a sum equivalent to such difference;
provided however, that Fujifilm will not incur any expenses that exceed [***] of
the Consumable Advance Payment without Sponsor’s prior written consent. In the
event the Parties disagree on whether Fujifilm should incur expenses that exceed
such [***], the Parties will discuss in good faith methods of mitigating such
costs, including the availability of alternative suppliers for Process
Consumables. In the event the Parties are unable to timely agree on such
mutually agreed upon alternatives, and if additional fees for Process
Consumables are required to progress the Program and Sponsor fails to approve
such additional fees within the necessary time frame to avoid a delay or
cancellation in manufacturing, then pursuant to Section 19, applicable
cancellation fees may apply. If the Actual Expenditure is less than the
Consumables Advance Payment, Fujifilm shall issue a credit note against the
earlier invoice for a sum equivalent to the difference (plus the [***] for the
technical consultancy fee, if such fee was included in the Consumables Advance
Payment).

(ii)
Additional Process Consumables for non-manufacturing activities. Fujifilm shall
provide a good faith estimate of Process Consumables that are required for use
in non-manufacturing activities (e.g., analytical work) in any Stage in the
Scope. Each month, Fujifilm shall issue an invoice to Sponsor for additional
technical consultancy in relation to procurement of additional Process
Consumables for use during non-manufacturing activities (“Additional
Consumables”) during the previous month in amounts equivalent to the expenditure
on such Additional Consumables during the previous month, less the costs for any
Additional Consumables for which Fujifilm is responsible under Section 6, plus
[***]; provided however, that Fujifilm will use commercially reasonable efforts
to not incur any expenses that exceed [***] of the pre-approved estimated
expenditure for Additional Consumables without Sponsor’s prior written consent.
In the event the Parties disagree on whether Fujifilm should



12
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


incur expenses that exceed such [***], the Parties will discuss in good faith
methods of mitigating such costs, including the availability of alternative
suppliers for such Process Consumables. In the event the Parties are unable to
timely agree on such mutually agreed upon alternatives, and if additional fees
for Process Consumables are required to progress the Program and Sponsor fails
to approve such additional fees within the necessary time frame to avoid a delay
or cancellation in the Program, then pursuant to Section 19, applicable
cancellation fees may apply.
(iii)
Fujifilm will (A) only purchase Process Consumables for Sponsor in such
quantities as are reasonably necessary to perform the Program in accordance with
the applicable Scope; (B) not engage in Speculative Buying of any Process
Consumables for Sponsor on any level, directly or indirectly, through
independent third parties, or through any Affiliate; (C) timely rotate inventory
of Process Consumables on a first expiry basis; and (D) provide Sponsor with
written notice as soon as reasonably practicable in advance of any purchases of
Process Consumables that exceed the caps set forth in subsections (i) and (ii)
to allow the Parties to timely, mutually and amicably resolve such issue. The
term “Speculative Buying” means building a larger inventory supply of Process
Consumables for Sponsor than is customary in the ordinary course of business to
support the normal demand of executing a Program similar in scope to the
applicable Scopes executed hereunder. Notwithstanding the foregoing, nothing in
this Section shall prohibit Fujifilm from purchasing common stock items that
include Process Consumables (to be shared between clients) at amounts greater
than necessary for Sponsor’s Program; provided, that, Sponsor shall be invoiced
only for the portion of such common stock items purchased for Sponsor’s Program
in accordance with this Section 5(b).

c)
INTENTIONALLY DELETED.

d)
Additional Charges in Respect of Subcontracted Work, Process-Specific Equipment,
Facility or Equipment Modification, and Special Waste. If a Program requires
Subcontracted Work, Process-Specific Equipment, Facility or Equipment
Modification, or Special Waste, other than those specified in Scope, Fujifilm
and Sponsor shall agree in a Scope (or a Change Order) which expenditures are
incurred directly by Sponsor, which expenditures will be borne by Fujifilm, and
for which expenditures Sponsor will compensate Fujifilm, when such expenditures
are incurred by Fujifilm. Fujifilm shall obtain Sponsor’s approval of the Scope
or the Change Order prior to incurring any expenditure on Subcontracted Work,
Process-Specific Equipment (including cost of installation and qualification
thereof), Facility or Equipment Modification, or disposal of Special Waste as
the case may be. The Scope or the Change Order shall also specify any necessary
installation and qualification cost for or associated with Process-Specific
Equipment or Facility or Equipment Modification, the ownership of and liability
for any Process-Specific Equipment, any agreements regarding storage and
maintenance or Sponsor-owned Process-Specific Equipment, and cost of
Process-Specific Equipment removal from Fujifilm property or its return to the
original state after the Program or its relevant part has been completed or
terminated, cost of returning Facility to its original stage after the Program
or its relevant part has been completed or terminated, and the transfer of
ownership of Process-Specific Equipment between Fujifilm and Sponsor if Sponsor
exercises its rights under Section 6(e) below. Any such pre-approved costs
incurred by Fujifilm shall be invoiced to Sponsor in the same amount as the
expenditure which Fujifilm incurs in respect of Subcontracted Work,
Process-Specific Equipment (including cost of installation and qualification
thereof), Facility or Equipment Modification, and/or disposal of Special Waste,
plus a sum equivalent to [***] of such expenditure. Fujifilm shall issue
invoices for such technical consultancy services at the time Fujifilm incurs
expenditure in respect of the Subcontracted Work, Process-Specific Equipment,
Facility or Equipment Modification, and/or disposal of Special Waste as the case
may be, which invoice, for clarity, shall not exceed the amount approved by
Sponsor under such Scope or otherwise agreed to by the Parties in writing. If
Sponsor does not approve an increase to the estimated cost, Fujifilm shall have
no obligation to



13
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


procure such items for the Program; provided further, that Fujifilm shall
provide all such estimates in good faith and shall use reasonable efforts to
mitigate against any increased costs.
e)
Purchase of Process-Specific Consumables and Process-Specific Equipment. Sponsor
shall have an option to purchase from Fujifilm any such Process-Specific
Consumable or Process-Specific Equipment purchased by Fujifilm, for which
Sponsor compensated Fujifilm as specified above, as such remain following
completion of Program or the earlier termination of the applicable Scope or this
Agreement. Such Process-Specific Consumable and Process-Specific Equipment shall
be purchased for consideration of [***] payable at the time of such sale plus
the cost of removal of such Process-Specific Consumable and/or Process-Specific
Equipment from Fujifilm’s property. The option shall be exercised within (s)
[***] following completion of manufacturing for which such Process-Specific
Consumable were purchased or (t) [***] following termination of this Agreement
(unless such termination is by Fujifilm for Sponsor’s insolvency under Section
21(b)). Unless otherwise agreed to by the Parties, shipment shall be according
to the terms of Section 13, and provided in good working order, ordinary wear
and tear excepted with respect to any Process-Specific Equipment. Risk in and
title thereto shall pass on delivery. Until such time as Sponsor has exercised
such option (or such option has otherwise expired), Fujifilm will not sell,
transfer or otherwise convey such Process-Specific Equipment or Process-Specific
Consumables to any third party, nor shall Fujifilm place or permit to be placed
any lien or encumbrance upon such Process-Specific Equipment or Process-Specific
Consumables. In case Sponsor does not exercise the aforementioned option within
the [***] option period, Fujifilm shall be free to use or dispose of any item(s)
of Process-Specific Consumable or Process-Specific Equipment in respect of which
Sponsor’s option referred to in this Section 6(e) is not exercised, and Sponsor
agrees to pay the reasonable out-of-pocket costs incurred by Fujifilm to dispose
of any such Process-Specific Consumable or Process-Specific Equipment.

f)
Payments. Payments are due [***] from the date an invoice issued by Fujifilm is
received by Sponsor, with such invoices being issued consistent with the
applicable Payment Schedule. Late payments on undisputed amounts are subject to
an interest charge of [***] per month. Unless within [***] of the date of
Sponsor’s receipt of the applicable invoice Sponsor has advised Fujifilm in good
faith and in writing the specific basis for disputing an invoice, Sponsor’s
failure to pay an undisputed portion of an invoice within [***] of the date of
Sponsor’s receipt of the invoice may constitute a material breach of this
Agreement. In addition to all other remedies available to Fujifilm in the event
of a Sponsor default, if Sponsor fails to make undisputed payments as required
hereunder, Fujifilm may refuse to carry out further work and/or suspend
deliveries of Product or provision of reports until Sponsor makes payment and/or
provides assurance of further or future payment reasonably satisfactory to
Fujifilm. Invoices will include a summary of activities completed during the
invoice period, including activities completed and an indication of Process
Consumables purchased.

g)
Taxes. Any payment under this Agreement is exclusive of any value added tax (or
other tax) that may apply and shall be paid gross, without deductions or
set-offs, whether by way of withholding or other income taxes (but excluding
taxes on the income of Fujifilm). If any value added tax shall become due, it
shall be for the account of Sponsor.

Section 6.    Non-Conforming Batch
a)
Upon completion of a cGMP Batch and the determination by Fujifilm that such
Batch conforms to cGMP, Product specifications, and specifications for the
testing performed by Fujifilm and listed in the Batch Packet. Fujifilm shall
provide Sponsor’s quality assurance department with a Batch Packet and a
recommendation for such Batch to be released. Within [***] after Sponsor’s
receipt of such documentation and recommendation, Sponsor shall review the Batch
Packet to



14
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


determine, to the extent ascertainable from such documentation, whether or not
Sponsor agrees that the Product covered by such Batch Packet conforms to cGMP
and to the specifications as set forth above or is a Non-Conforming Batch.
Sponsor shall accept the cGMP Batch if such cGMP Batch is not a Non-Conforming
Batch.
b)
In the event Sponsor’s review of a Batch Packet indicates that the relevant
Batch may be a Non-Conforming Batch, Sponsor shall promptly notify Fujifilm’s
quality assurance department in writing according to the complaint procedures in
the Quality Agreement, and Fujifilm shall promptly and diligently initiate an
investigation. The Parties shall cooperate in good faith in analyzing and
investigating the test results. The Parties shall mutually determine if the
Batch is a Non-Conforming Batch or if further testing is warranted and the
conditions for such testing. [***]. If the Parties cannot come to mutual
agreement on whether the Batch is a Non-Conforming Batch and/or the cause of
such Non-Conforming Batch, then the Parties shall resolve such dispute in
accordance with the Quality Agreement, and if the Parties cannot resolve such
dispute in accordance with the Quality Agreement, [***].

c)
The following provisions shall apply if during Disposition of the cGMP Batch or
as a result of Sponsor’s review of the applicable Batch Packet and followed
investigation, it is ascertained that such cGMP Batch is a Non-Conforming Batch:

(i)
The Non-Conforming Batch shall not be delivered to Sponsor, unless Sponsor
requests delivery of such Non-Conforming Batch in writing. If Sponsor requests
such delivery, the Parties shall agree in a Change Order on terms and
limitations of use of such Non-Conforming Batch and, if the non-conformity was
due to a Fujifilm Fault, an applicable reduction in compensation to Fujifilm for
such Batch.

(ii)
Upon Sponsor’s request, Fujifilm shall use commercially reasonable efforts to
manufacture and deliver a further cGMP Batch, with costs allocated as provided
below.

(iii)
The following provisions shall apply if the Non-Conforming Batch arose other
than as a result of a [***]:

(1)
Sponsor shall be obliged to make payment in respect of such Non-Conforming
Batch.

(2)
If Sponsor wishes Fujifilm to manufacture another Batch, such manufacture shall
be carried out at a time to be agreed and subject to agreement of the price
payable by Sponsor in respect of such further manufacture (which shall not
exceed the price paid for such Non-Conforming Batch), with such agreement to be
recorded in a Change Order.

(iv)
If a Batch that was intended to be a cGMP Batch was not completed or if the
Non-Conforming Batch arose as a result of a Fujifilm Fault, Fujifilm shall
manufacture a further cGMP Batch at Fujifilm’s cost and expense as soon as
reasonably practicable, including the costs for any Process Consumables needed
for such further Batch and the costs to destroy the Non-Conforming Batch.

(i)
If the Non-Conforming Batch arose as a result of an Execution Factor, Fujifilm
shall manufacture a further cGMP Batch at Sponsor’s request as soon as
reasonably practicable. Sponsor shall be responsible for the cost of Process
Consumables needed for such further Batch, and Fujifilm shall invoice Sponsor
for technical consultancy fees related to the procurement of such Process
Consumables, and Fujifilm shall be liable for the cost of remanufacture,
provided however, that [***]. “GMP At-Risk Run” means the first full scale cGMP
Run for the Product, and “Pre-PPQ Run” means the run just prior to the PPQ runs,



15
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


which is intended to confirm that the manufacturing process, as designed, is
capable of reproducible commercial manufacturing.
(ii)
For clarity, upon Sponsor’s ascertainment that the further cGMP Batch received
is not a Non-Conforming Batch under the process set forth in Section 6(a),
Sponsor shall be responsible for making final payment for such cGMP Batch. The
foregoing obligation does not limit Sponsor’s right to reject Batches previously
Accepted for a Latent Defect in accordance with Section 6(d); it being
understood that where such rejection is exercised and the fees for the
Non-Conforming Batch have been paid in accordance with this Agreement, no
further payment will be made by Sponsor upon receipt of the applicable
replacement cGMP Batch.

(iii)
Subject to [***], Sponsor’s sole and exclusive remedy in relation to any
Non-Conforming Batch is limited to those remedies set forth in this Section 6.

a)
For the avoidance of doubt: (u) the Parties will follow the quality procedures
set forth in the Quality Agreement while accepting or rejecting the disputed
Batch; and (v) Sponsor shall have the right to reject Batches previously
Accepted for a Latent Defect by providing Fujifilm with written notice of such
Latent Defect within [***] of Sponsor’s discovery of such Latent Defect, but no
later than [***] following Disposition of the Batch, in which case the
provisions in Section 6(b) of this Agreement shall govern any dispute between
the Parties as to whether the Batch was a Non-Conforming Batch, and the
provisions of Section 6(c) of this Agreement shall apply with respect to such
Non-Conforming Batch; provided further that if such non-conformance arose from a
Fujifilm Fault or Execution Factor, then Fujifilm shall also pay for the costs
to return or destroy such previously Accepted Batch. Unless otherwise agreed by
the Parties in writing, Fujifilm shall dispose of any Non-Conforming Batch not
requested to be delivered to Sponsor in accordance with all Applicable Laws with
respect to such disposal, [***].

b)
Fujifilm shall conduct all quality control testing of the Sponsor Deliverables
and Fujifilm Deliverables to ensure that deliverables delivered to Sponsor
conform to the applicable specifications and comply with Applicable Laws.
Without limiting the foregoing, Fujifilm shall establish, implement, and
maintain preventive and corrective procedures in compliance with Applicable Laws
to minimize the amount of Non-Conforming Batches. Fujifilm shall cooperate with
Sponsor in determining the cause of any quality problems involving a Batch,
identifying corrective actions, and ensuring the implementation and
effectiveness thereof. Upon Sponsor’s request and in accordance with any
timetables set therein, Fujifilm shall implement such corrective actions, and
shall provide Sponsor with written confirmation upon the completion thereof.
Fujifilm shall notify Sponsor within [***] after the discovery that any lot of
shipped Batches, which had previously been Accepted in accordance with
procedures set forth herein, but which is later discovered to be a
Non-Conforming Batch, including providing Sponsor with all details concerning
the nature of any such defect. Fujifilm will make, at its expense, such further
internal investigation of any such Non-Conforming Batch(es) that is appropriate
under the circumstances and otherwise consistent with its obligations under this
Agreement (including the Quality Agreement).

Section 7.    Change Orders
a)
The total budget for a Program specified in the applicable Payment Schedule, the
individual budget components and the anticipated timeline for performance of
each Stage of the Program specified in the applicable Scope are subject to a
number of general and Program specific assumptions including the accuracy,
timeliness and completeness of Sponsor Deliverables. The assumptions relate to
the applicable Program design and objectives, manpower requirements, timing,
capital expenditure requirements (if any), and other matters relating to the
completion of the Program as further set forth in the applicable Scope
(collectively, the “Program



16
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Assumptions”). Fujifilm also assumes that each Party will cooperate and perform
its obligations under this Agreement including the applicable Scope in a timely
manner, that no event outside the reasonable control of such Party will occur,
including the events described in Section 18 (Force Majeure), and that there are
no material changes to any Applicable Laws, in each case which affect the
applicable Program (the foregoing assumptions together with the Program
Assumptions, are collectively, the “Assumptions”). Fujifilm shall prepare each
Scope based on Fujifilm’s skills and experience in bioprocessing products,
including the Assumptions; and except with respect to Process Consumables, which
estimates shall be provided in Fujifilm’s good faith efforts, the Scope shall
contain a good faith reflection of the costs and expenses necessary to conduct
each Stage under the Program under such Scope and provide the Fujifilm
Deliverables described therein in light of such Assumptions in accordance with
the terms of this Agreement, including all Applicable Laws in effect at the time
of the execution of the Scope. In the event that any of the Assumptions require
modification due to unforeseen events or Sponsor requested changes, or the
applicable Program objectives cannot be achieved based on the Assumptions or due
to technical challenges (each being a “Program Modification”) then the
applicable Scope may be amended as provided in paragraph (b) of this Section 7.
For the avoidance of doubt, if Sponsor requests a reduction in the Scope, for
example, fewer Batches in a manufacturing campaign or removal of other Program
elements, then cancellation charges may be applicable equivalent to the charges
set out in Section 21(f) below in relation to such cancelled elements of the
Program.
b)
In the event a Program Modification is identified by Sponsor or by Fujifilm, the
identifying Party shall notify the other Party as soon as is reasonably
possible. Fujifilm shall provide Sponsor with a change order containing an
estimate of the required Program Modifications to the applicable Program budget,
activities and/or estimated timeline for performance as specified in the
applicable Scope (“Change Order”) within [***] of receiving such notice or
providing such notice to Sponsor. Sponsor shall respond in writing to such
Change Order within [***] of receiving such Change Order indicating whether or
not it approves the proposed Change Order. If Sponsor does not approve such
Change Order, then Sponsor and Fujifilm shall negotiate in good faith to agree
on a Change Order that is mutually acceptable. If practicable, Fujifilm shall
continue work on the applicable Program during any such negotiations, but shall
not commence work with respect to the Change Order unless authorized in writing
by Sponsor. If a Program Modification results in a Change Order that is not
agreeable to both Parties within [***] after issuance of the relevant Change
Order and after good faith negotiations in accordance with the procedures set
forth in Section 22, then Fujifilm shall, if reasonably possible, perform the
Scope as modified by previously executed Change Orders, if any, without regard
to the unresolved Change Order; provided, however, that the estimated timelines
and/or Program Schedule shall be adjusted to reflect any delay during the
negotiation period. In the event that in Fujifilm’s reasonable judgment such
performance is not possible in accordance with the applicable current Scope and
Payment Schedule (subject to the last sentence below), then Fujifilm shall
provide written notice to Sponsor of its inability to perform in the absence of
an agreed upon Change Order (the “Impasse Notice”). Upon issuance of an Impasse
Notice, (i) Sponsor shall have the option of terminating the Scope affected by
such Change Order within [***] following such Impasse Notice; (ii) Fujifilm
shall have the option of terminating the Scope affected by such Change Order
within [***] following such Impasse Notice if continuation of such Scope is
technically infeasible without approval of the Change Order; and/or (iii) either
Party may initiate the arbitration procedures set forth in Section 15 to
determine financial responsibility for the Impasse Notice. In determining
relative financial responsibility and damages, if any, the arbitrator(s) shall
consider whether the Impasse Notice was justifiable and, if so, which Party
should bear financial responsibility for the circumstances underlying the
Impasse Notice based on the reasonableness of each Party in its negotiations
with the other Party on such Change Order leading to such Impasse Notice.

Section 8.    Confidential Information/Legal Proceedings


17
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


a)
For the duration of this Agreement and for [***] thereafter, Fujifilm will not,
without Sponsor’s prior written permission: (w) use any Sponsor Confidential
Information for any purpose other than to perform a Program in accordance with
this Agreement; or (x) disclose any Sponsor Confidential Information to any
third party except as permitted under this Agreement. To protect Sponsor
Confidential Information, Fujifilm will: (x) limit dissemination of Sponsor
Confidential Information to only those of its (A) Affiliates, Subcontractors and
Personnel for whom such access and use are required to perform the Program in
accordance with this Agreement and/or (B) employees, agents, consultants and
advisers for whom such access and use are required to advise Fujifilm on its
legal obligations and rights under this Agreement and in each of (A) and (B) who
are bound by agreements or law sufficient to enable them to comply with the
confidentiality and non-disclosure obligations contained herein; and (y) use
reasonable precautions to protect the confidentiality of Sponsor Confidential
Information from unauthorized or improper use, loss, destruction, and
disclosure, using at a minimum, the same measures and degree of care used to
protect its own proprietary information.

b)
For the duration of this Agreement and for [***] thereafter, Sponsor will not,
without Fujifilm’s written permission: (y) use any Fujifilm Confidential
Information for any purpose other than to perform its obligations under this
Agreement or as permitted under this Agreement; or (z) disclose any Fujifilm
Confidential Information to any third party except as permitted under this
Agreement. Sponsor will limit dissemination of Fujifilm Confidential Information
to only those of its Affiliates and each of their respective subcontractors,
employees, agents, consultants and advisers for whom such access and use are
required to (A) perform the Program in accordance with this Agreement and/or (B)
advise Sponsor on its legal obligations and rights under this Agreement and who
are bound by agreements or law sufficient to enable them to comply with the
confidentiality and non-disclosure obligations contained herein. Sponsor shall
use reasonable precautions to protect the confidentiality of Fujifilm
Confidential Information from unauthorized or improper use, loss, destruction,
and disclosure, using at a minimum, the same measures and degree of care used to
protect its own proprietary information.

c)
Permitted Sponsor Uses. Notwithstanding anything in this Agreement to the
contrary, Sponsor and its Affiliates and their employees, agents, consultants
and advisers, licensees and sublicensees and any of their third party
contractors may use or disclose Fujifilm Confidential Information to the extent
necessary: (aa) in connection with regulatory filings related to Product; or
(bb) for the purpose of exercising its rights or licenses granted under Section
10, including for the purpose of manufacturing Product, having Product
manufactured, or otherwise commercially exploiting any Product (including
disclosures to an existing or potential partner, licensee, acquirer, or
investor) and in any event, in the case of any disclosures, subject to the
imposition of confidentiality no less onerous than those of this Agreement.
Notwithstanding the foregoing, Sponsor shall not disclose Fujifilm’s pricing for
the services intended to be provided hereunder nor provide the actual proposal
provided by Fujifilm to Sponsor to conduct the services intended to be provided
hereunder to any third-party contract manufacturing organizations in the
biopharmaceutical industry, without in each case, Fujifilm’s prior written
consent.

d)
INTENTIONALLY DELETED.

e)
In the event a Party is required by law, regulation or court order to disclose
any Confidential Information of the other Party (including to a Regulatory
Authority, in connection with freedom of information legislation or regulations,
or in relation to filings with any recognized stock exchange), such Party will
be permitted to disclose such Confidential Information provided such Party
promptly notifies the owning Party in writing prior to making any such
disclosure in order to allow the owning Party to seek a protective order or
other appropriate remedy from the competent authority. If disclosure is required
in relation to filings with any recognized stock exchange, such Party shall
provide a copy of the disclosure to the owning Party at least [***] in advance
and



18
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


provide the owning Party with an opportunity to review and redact the
information. The Parties will cooperate in good faith to develop a final
disclosure. The compelled Party will cooperate with the owning Party in seeking
such order or other remedy. If the owning Party is not successful in precluding
the requesting legal body from requiring the disclosure of the Confidential
Information, the compelled Party will exercise all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to such
Confidential Information.
f)
If, despite the efforts undertaken pursuant to Section 8(e) of this Agreement,
either Party shall be obliged to provide testimony or records constituting
Confidential Information of the other Party in any legal or administrative
proceeding, and where such legal or administrative proceeding does not arise due
to any Claims for which the owning Party has a right of indemnity under Section
16 of this Agreement, then the Party to whom the Confidential Information
belongs shall reimburse the other Party for its out-of-pocket costs incurred in
providing such testimony or records plus any other mutually agreed upon fee.

g)
For clarity, Confidential Information containing personal data shall be handled
in accordance with Applicable Laws governing the protection of personal data.

h)
“Confidential Information” shall mean and include such types of information as:
inventions, methods, plans, processes, specifications, characteristics, raw
data, analyses, equipment design, trade secrets, costs, marketing, sales, and
performance information, including patents and patent applications, grant
applications, notes, and memoranda, whether in writing or presented, stored or
maintained electronically, magnetically or by other means; provided, however
that information that (cc) is or becomes publicly available through no fault of
the non-owning Party; (dd) is disclosed by a third party entitled to disclose it
without an obligation of confidentiality to the other Party; (ee) is already
known to the non-owning Party as shown by its prior written records; or (ff) is
developed independently of a Program by the non-owing Party without reference to
or use of any of the Confidential Information disclosed by the owning Party as
shown by written records is not Confidential Information.

i)
Return of Confidential Information. At the written request of the owning Party,
the other Party will deliver to the owning Party any tangible Confidential
Information of the owning Party, or destroy, as instructed by the owning Party,
any such Confidential Information (in any electronic and other copies thereof)
in the other Party’s possession or control, and will cease using the owning
Party’s Confidential Information, except that: (gg) neither Party will have an
obligation to return or to cease to use of any information that such Party has a
continuing license to use under this Agreement; (hh) Sponsor will have no
obligation to return or destroy any Fujifilm Confidential Information that is
incorporated into Fujifilm Deliverables or that is included in any regulatory
filing; and (ii) neither Party will be obligated to return or destroy
automatically generated copies stored on system back-up media; subject to
ongoing compliance with the confidentiality and non-use obligations herein.

j)
Terms of this Agreement. The terms of this Agreement shall be deemed the
Confidential Information of both Parties, and neither Party shall disclose the
existence or terms of this Agreement to any third party without the consent of
the other Party, except that the Parties may disclose the existence or terms of
this Agreement: (jj) pursuant to a public announcement approved under Section 20
of this Agreement; or (kk) as otherwise permitted pursuant to the remainder of
this Section 8.

Section 9.    Work Output
a)
All reports specified in each Scope and other cGMP documentation provided in the
Quality Agreement, as well as records, accounts, notes, reports, and Batch data
pertaining to a Program, the Product(s), and its and any third party
subcontractor’s activities under this Agreement



19
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


(including the Process) (“Work Output”) will be prepared using Fujifilm’s
standard format unless otherwise specified in the relevant Scope.
b)
Sponsor will be supplied with copies of Work Output generated as a result of
each Program as set forth in the Quality Agreement or applicable Scope. Fujifilm
will maintain complete, accurate, and legible records of all Work Output and all
quality retains in a secure area protected from fire, other natural hazards,
theft, and destruction, and Fujifilm shall immediately notify Sponsor in writing
in the event of any loss or destruction of such records or quality retains. All
Work Output documentation will be archived by Fujifilm for a period of [***]
following completion of the applicable Program unless otherwise required by
Applicable Law and quality retains will be archived by Fujifilm for a period of
[***] following completion of the applicable Program unless otherwise required
by Applicable Laws. Upon completion of the applicable retention period: (ll)
some or all of the Work Output and quality retains will be sent to Sponsor, and
a mutually agreed upon return fee will be charged; or (mm) Sponsor may elect to
have some or all of the materials retained in the Fujifilm archives for an
additional period of time at a mutually agreed upon additional cost to Sponsor;
or (nn) Sponsor may choose to have Fujifilm dispose of some or all of Work
Output and quality retains samples at a mutually agreed disposal charge.
Notwithstanding the foregoing, Fujifilm will continue to retain such written
materials and quality retains as required by Applicable Laws pertaining to such
activities as well as for archival purposes; provided that such copy remains
subject to the confidentiality obligations contained herein. In no event will
Fujifilm dispose of any such materials without first giving Sponsor [***] prior
written notice of its intent to do so and complying with any directions or
written requests provided by Sponsor. If Sponsor does not reply to Fujifilm’s
notification within such [***] period, Fujifilm may take any of the above
actions (return, retain or dispose) at Fujifilm’s sole but reasonable option and
at Sponsor’s reasonable expense.

Section 10.    Inventions and Patents
a)
Background Intellectual Property. Nothing in this Agreement shall affect the
ownership of any Background Intellectual Property of either Party. Without
limiting the foregoing, nothing contained in this Agreement, nor the disclosure
nor provision to Fujifilm of any Confidential Information shall be deemed to
transfer or grant to Fujifilm, or any other person or entity, any right, title,
interest, or license in, to or under any Intellectual Property or other right
Sponsor, including any rights in or to any Sponsor Materials or any Products,
provided however, that Sponsor hereby grants Fujifilm a limited,
non-transferable, non-exclusive license to Sponsor’s Background Intellectual
Property solely to the extent necessary for Fujifilm to perform each Program in
accordance with the applicable Scope, which license shall last for the term of
the applicable Scope.

b)
Sponsor Inventions. Sponsor Inventions shall be owned solely by Sponsor and
shall be Sponsor Confidential Information. Fujifilm will promptly disclose all
Sponsor Inventions to Sponsor in writing. Fujifilm hereby assigns: (oo) all
right, title and interest throughout the world in and to the Sponsor Inventions
to Sponsor, including all Intellectual Property; and (pp) all rights of action
and claims for damages and benefits arising due to past and present infringement
of said rights to Sponsor. If Sponsor requests and at Sponsor’s expense,
Fujifilm will cooperate and execute any and all applications, assignments or
other instruments and give testimony which shall be necessary to apply for and
obtain Letters of Patent of the U.S. or of any equivalent patent in any other
country, and other documents reasonably necessary for Sponsor to secure,
perfect, effectuate and preserve its rights in and to Sponsor Inventions, and
Sponsor shall compensate Fujifilm for the time devoted to such activities and
reimburse it for its reasonable expenses incurred in respect of such cooperation
at a mutually agreed upon rate. For Sponsor Inventions assigned pursuant to this
section, Sponsor shall provide Fujifilm a limited, non-transferable,
non-exclusive, royalty-free license solely to the extent necessary for Fujifilm
to perform each Program in accordance with the applicable Scope, which license
shall last for the term of the applicable



20
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Scope. In addition, Sponsor hereby grants Fujifilm a royalty-free,
non-exclusive, license, with the right to grant sublicenses, to use Sponsor
Process Inventions to manufacture products other than (x) Product; (y) any
Competitive Product or (z) any product produced from (x) or (y). For the
avoidance of doubt, the foregoing license in this Section 10(b) does not grant
Fujifilm any rights under any other Sponsor Invention or Sponsor’s Background
Intellectual Property (or Sponsor Materials).
c)
Process Inventions. All Process Inventions shall be owned solely by Fujifilm and
shall be Fujifilm Confidential Information. Fujifilm hereby grants to Sponsor a
perpetual, world-wide, royalty-free, non-exclusive, sub-licensable license under
such Process Inventions for Sponsor to disclose, manufacture, have made, modify,
use, perform, and otherwise exploit (a) the Process Invention and (b) any
Fujifilm Confidential Information including Background Intellectual Property
incorporated into Sponsor Inventions, in each case, in connection with the use,
further development, manufacture and commercial exploitation of any such
Products (including any products within the Product’s lifecycle). If Fujifilm
requests and at Fujifilm’s expense, Sponsor will execute any and all
applications, assignments or other instruments and give testimony which shall be
necessary to apply for and obtain Letters of Patent of the U.S. or of any
equivalent patent in any other country with respect to the Process Invention and
Fujifilm shall compensate Sponsor for the time devoted to such activities and
reimburse it for its reasonable expenses incurred in respect of such cooperation
at a mutually agreed upon rate.

d)
Data. Fujifilm reserves the right to use data generated or obtained during the
course of a Program to support applications necessary to apply for and obtain
Letters of Patent of the U.S. or of any equivalent patent in any other country
with respect to Process Inventions so long as: (qq) no Sponsor Confidential
Information is disclosed in any such application; and (rr) Fujifilm notifies
Sponsor [***] in advance of its intent to file such application or other
instrument.

a)
Fujifilm has obtained, or will obtain prior to engaging any Personnel or
Subcontractors (including for clarity, any Affiliates), written agreements under
which such Personnel or Subcontractors (or Affiliate) (i) assign all of their
rights in any Sponsor Invention generated under a Program to Fujifilm to
effectively vest in Fujifilm the full right and authority to assign Sponsor
Inventions to Sponsor and (ii) grant the necessary rights to Fujifilm to enable
Fujifilm to grant the licenses under Process Inventions granted to Sponsor
hereunder; and (iii) cooperate to execute any documents to confirm or perfect
such assignments.

Section 11.    Independent Contractor
Fujifilm shall perform each Program as an independent contractor of Sponsor and
shall have complete and exclusive control over its facilities, equipment,
employees and agents. The provisions of this Agreement shall not be construed to
establish any form of partnership, agency or other joint venture of any kind
between Fujifilm and Sponsor, nor to constitute either Party as the agent,
employee or legal representative of the other. All persons furnished by either
Party to accomplish the intent of this Agreement shall be considered solely as
the furnishing Party's employees or agents and the furnishing Party shall be
solely responsible for compliance with all laws, rules and regulations
involving, but not limited to, employment of labor, hours of labor, working
conditions, workers' compensation, payment of wages, and withholding and payment
of applicable taxes, including income taxes, unemployment taxes, and social
security taxes.
Section 12.    Insurance
a)
Fujifilm shall secure and maintain in full force and effect throughout the
performance of each Scope, and for a period of [***] thereafter, policies of
insurance for: (ss) workmen’s compensation in statutory required amounts; (tt)
general liability; (uu) automobile liability; and (vv) product



21
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


liability, in each case, having policy limits, deductibles and other terms
appropriate to the conduct of Fujifilm’s business and sufficient to cover its
obligations under this Agreement in Fujifilm’s reasonable judgment and in
accordance with any limits and requirements provided by Applicable Laws.
b)
Sponsor shall secure and maintain in full force and effect throughout the
performance of each Scope and for a period of [***] thereafter, policies of
insurance for: (ww) general liability; and (xx) product liability, including (if
applicable) clinical trial insurance, in each case, having policy limits,
deductibles and other terms appropriate to the conduct of Sponsor’s business and
sufficient to cover its obligations under this Agreement in Sponsor’s reasonable
judgment and in accordance with any limits and requirements provided by
Applicable Laws.

Section 13.    Delivery
Fujifilm shall package for shipment and deliver all Fujifilm Deliverables or
other materials requested to be delivered by Sponsor in writing at Sponsor’s
expense and in accordance with Sponsor’s written and reasonable instructions
with Sponsor bearing all packaging, shipping and insurance charges. Freight
terms shall be Ex Works (Incoterms 2010) Fujifilm Facility. Fujifilm shall
retain representative quality retains of Product for record keeping, testing and
regulatory purposes as mutually agreed in the applicable Scope or Quality
Agreement and as required by Applicable Laws. Within [***] following Acceptance
of a Batch by Sponsor in accordance with Section 6 of this Agreement, Fujifilm
shall notify Sponsor and make each such Batch available to Sponsor at the
Facility. Sponsor shall provide for shipping Product within [***] following
notification by Fujifilm that Fujifilm has made such Batch available. In the
event of any delay by Sponsor in shipping one or more shipments of Product in
accordance with this Section 13, the Parties acknowledge and agree that
liability and risk of loss for such Batch(es) of Product shall automatically
transfer to (and be assumed by) Sponsor effective upon expiration of the [***]
period from Batch availability. Upon Sponsor’s request, Fujifilm may store
Batches of Product in accordance with Applicable Laws including cGMP, and
Sponsor’s reasonable written instructions for up to an additional [***] without
charge to Sponsor. If Sponsor requires a longer period for shipping, Sponsor
will notify Fujifilm, and Sponsor will either make arrangements with a third
party for storage on Sponsor’s behalf and at Sponsor’s expense, or Fujifilm and
Sponsor may agree to storage terms in a separate Temporary Storage Agreement. If
Sponsor requests that Fujifilm carry out stability testing on any such stored
Product, if such provision is not already provided for in the applicable Scope,
Fujifilm will conduct such testing in accordance with Applicable Laws and this
Agreement, subject to the Parties’ mutual agreement on terms and conditions
therefor to be set forth in a new Scope or, if applicable, a separate Temporary
Storage Agreement.
Section 14.    Default/Limitation of Warranty
a)
If Fujifilm is in default of its material obligations under this Agreement,
Fujifilm shall have a period of [***] from the date of receipt of notice of
default from Sponsor, within which to cure or, in the case of a default which
cannot be cured within [***], to commence to diligently cure such default. If
Fujifilm fails to so cure or commence to diligently cure, then this Agreement or
the applicable Program shall, at Sponsor’s option, immediately terminate.

b)
If Sponsor is in default of its material obligations under this Agreement,
including payment obligations, Sponsor shall have a period of [***] from the
date of receipt of a notice of default from Fujifilm, within which to cure such
default, in the case of default which cannot be cured within [***] (other than
default of payment obligations), to commence to diligently cure such default;
provided that if Sponsor fails to so cure such breach or commence to diligently
cure such breach, within the specified cure period, this Agreement may, at
Fujifilm’s option, immediately terminate. For clarity, a Delay shall not
constitute a material breach by Sponsor.



22
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


c)
Disclaimer of Consequential Damages. EXCEPT FOR EACH PARTY’S LIABILITY ARISING
OUT OF, RESULTING FROM OR RELATING TO A BREACH OF SECTION 8 (CONFIDENTIAL
INFORMATION) OR SECTION 10 (INVENTIONS AND PATENTS) OR ANY OTHER UNAUTHORIZED
USE OF THE OTHER PARTY’S INTELLECTUAL PROPERTY OR CONFIDENTIAL INFORMATION,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO INCIDENTAL, INDIRECT,
CONSEQUENTIAL OR SPECIAL DAMAGES ARISING IN CONNECTION WITH THIS AGREEMENT OR
THE DEFAULT OR BREACH OF ANY OBLIGATION OF THE OTHER PARTY UNDER THIS AGREEMENT
(INCLUDING A SCOPE OR ANY DOCUMENTS OR APPENDICES RELATED THERETO), A PRODUCT OR
PROGRAM, WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, BY STATUTE OR
OTHERWISE, WHICH LIMITATION SHALL APPLY EVEN IF SUCH PARTY HAS BEEN ADVISED OR
IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

d)
Liability Cap. EXCEPT FOR: (A) FUJIFILM’S LIABILITY ARISING OUT OF, RESULTING
FROM OR RELATING TO A BREACH OF SECTION 8 (CONFIDENTIAL INFORMATION) OR
SECTION 10 (INVENTIONS AND PATENTS) OR ANY OTHER UNAUTHORIZED USE OF SPONSOR’S
INTELLECTUAL PROPERTY OR CONFIDENTIAL INFORMATION; OR [***], FUJIFILM’S MAXIMUM
LIABILITY FOR DAMAGES IN CONNECTION WITH A CLAIM RELATED TO THIS AGREEMENT, A
PRODUCT, OR PROGRAM, REGARDLESS OF THE CAUSE OF ACTION, WILL NOT EXCEED [***].

e)
Special Liability Cap. EXCEPT FOR: (A) FUJIFILM’S LIABILITY ARISING OUT OF,
RESULTING FROM OR RELATING TO A BREACH OF SECTION 8 (CONFIDENTIAL INFORMATION)
OR SECTION 10 (INVENTIONS AND PATENTS) OR ANY OTHER UNAUTHORIZED USE OF
SPONSOR’S INTELLECTUAL PROPERTY OR CONFIDENTIAL INFORMATION; OR [***],
FUJIFILM’S MAXIMUM LIABILITY FOR DAMAGES RELATED TO THIS AGREEMENT, THE PRODUCT
OR PROGRAM, REGARDLESS OF THE CAUSE OF ACTION, WILL NOT EXCEED [***].

a)
Warranty Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT (i) NEITHER
PARTY PROVIDES TO THE OTHER PARTY HERETO ANY WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MATERIALS, PRODUCT, PROGRAM, AND SERVICES PROVIDED
HEREUNDER, AND ALL SUCH WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE ARE WAIVED, AND (ii) FUJIFILM MAKES NO WARRANTIES THAT THE EXECUTION OF
THE SCOPE WILL RESULT IN ANY SPECIFIC QUANTITY OR QUALITY OF PRODUCT.

b)
No claim for liabilities incurred pursuant to the Quality Agreement may be made
under the Quality Agreement by any party. Accordingly, performance of the
Quality Agreement shall be deemed to be performance under the Scope to which the
Quality Agreement relates and as such any breach of the Quality Agreement shall
be deemed to be a breach of the relevant Scope and all liabilities shall be
construed and limited in accordance with this Section 14.

Section 15.    Dispute Resolution
a)
In the event of any Dispute, the senior executives of Sponsor and Fujifilm shall
meet as promptly as practicable after receipt of notice of such Dispute to
resolve in good faith such Dispute. If Sponsor and Fujifilm are unable to
satisfactorily resolve the Dispute within thirty (30) days following referral to
the senior executives, then, subject to each Party’s right to seek injunctive
relief to protect its rights or for patent or other Intellectual Property
matters pursuant to Section 15(e) below, such Dispute shall be finally settled
by an arbitrator in accordance with this Section 15, which arbitration may be
initiated by either Party upon written notice to the other Party.



23
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


b)
The arbitration will be held in New York City, New York. All arbitration
proceedings and communications shall be in English.

c)
The arbitration shall be conducted by the International Chamber of Commerce
(“ICC”) in accordance with the Rules of Arbitration of the International Chamber
of Commerce (“Rules”) by a single neutral arbitrator agreeable to both Parties
if the Dispute involves an amount of $1,000,000 or less, and by a panel of three
(3) neutral arbitrators if greater than $1,000,000. Each arbitrator shall: (yy)
be significantly experienced with Delaware law; and (zz) have senior management
experience in the biopharmaceutical industry and at least ten (10) years
legal/judicial experience. If the Parties do not agree on the arbitrator(s)
within thirty (30) days of the initiation of the arbitration as indicated by at
least one of the Parties, the ICC shall appoint such arbitrator(s) to hear the
case in accordance with the Rules, provided however, that no potential
arbitrator shall be appointed unless he or she has agreed in writing to abide
and be bound by the provisions in this Section 15. The arbitrator(s) shall have
no authority to award consequential, punitive or exemplary damages except as
provided in this Agreement or to vary from or ignore the terms of this Agreement
and shall be bound by controlling law.

d)
The Parties shall use reasonable efforts to complete any such arbitration
(including receiving the final award from such arbitrator(s)) within six (6)
months from the issuance of notice of a referral of any such Dispute to
arbitration. The arbitrator(s) shall determine what discovery will be permitted,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided that the arbitrator(s) shall permit such
discovery as he or she deems necessary to permit an equitable resolution of the
Dispute.

e)
Finally, the Parties may seek administrative action or judicial intervention for
interim or emergency relief, such as restraining orders and injunctions where
appropriate to protect the rights or Intellectual Property of that Party from
the applicable administrative body or a court of competent jurisdiction, as
applicable, including pending the selection of the arbitrator(s) or pending the
arbitrator’s determination of the merits of any Dispute.

f)
Any decision by the arbitrator(s) shall, unless clearly erroneous or arbitrary
and capricious, be binding upon the Parties with respect to the Dispute and may
be entered as final judgment in any court having competent jurisdiction. The
cost of any arbitration proceeding shall be borne by the Parties, as the
arbitrator(s) shall determine if the Parties have not otherwise agreed. The
arbitrator(s) shall render their final decision in writing to the Parties.

g)
Fujifilm may suspend performance of any of its obligations hereunder until all
undisputed payments are made in accordance with Section 5(f).

Section 16.    Indemnification
a)
Subject to and except to the extent of any indemnification from Sponsor pursuant
to Section 16(b) below, Fujifilm shall defend, indemnify and hold harmless
Sponsor and its Affiliates and their respective officers, directors and
employees (collectively, “Sponsor Group”) from any loss, cost, damage or expense
(“Loss”) incurred by a member of the Sponsor Group from any lawsuit, action,
claim, demand, assessment or proceeding brought by a third party (“Claim”) to
the extent arising from or related to: (i) negligence, gross negligence or
intentional misconduct or inaction of any member of the Fujifilm Group or any
third party subcontractors, including Approved Suppliers (but excluding
infringement or misappropriation Claims); (ii) breach of this Agreement by any
member of the Fujifilm Group or any third party subcontractors, including
Approved Suppliers; (iii) violation of any Applicable Law with respect to this
Agreement by any member of the Fujifilm Group or any third party subcontractors,
including Approved Suppliers (but excluding infringement or misappropriation
Claims); or (iv) claims (A) that Fujifilm Group’s or any third party
subcontractors, including Approved Suppliers’ use of Fujifilm’s Background
Intellectual Property



24
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


or Process Inventions in the performance of a Program infringe or misappropriate
the Intellectual Property rights of a third party; or (B) that Fujifilm Group’s
or its sublicensee’s use of the Sponsor Process Inventions for any purpose
outside of the Program infringe or misappropriate the Intellectual Property
rights of a third party.
b)
Subject to and except to the extent of any indemnification from Fujifilm
pursuant to Section 16(a) above, Sponsor shall defend, indemnify and hold
harmless Fujifilm and its Affiliates and their respective officers, directors
and employees (collectively, the “Fujifilm Group”) from any Loss incurred by a
member of the Fujifilm Group as a result of any third party Claim to the extent
arising from or related to: (i) the use of Sponsor Materials and the Product
(but excluding infringement or misappropriation Claims); (ii) Fujifilm’s proper
use of Sponsor designated Process-Specific Consumables (but excluding
infringement or misappropriation Claims); (iii) the negligence, gross negligence
or intentional misconduct or inaction of a member of the Sponsor Group (but
excluding infringement or misappropriation Claims); (iv) violation of any
Applicable Law by a member of the Sponsor Group with respect to this Agreement
(but excluding infringement or misappropriation Claims); (v) the breach of this
Agreement by a member of the Sponsor Group; or (vi) claims that Fujifilm’s use
of Sponsor’s Background Intellectual Property, including the Sponsor transferred
Product manufacturing process or Sponsor Materials in the performance of a
Program infringe or misappropriate the Intellectual Property rights of a third
party; provided however that Fujifilm promptly ceases using such allegedly
infringing materials upon Sponsor’s request.

c)
Upon receipt of notice of any Claim which may give rise to a right of indemnity
from the other Party hereto, the Party seeking indemnification (the “Indemnified
Party”) shall give written notice thereof to the other Party (the “Indemnifying
Party”) with a claim for indemnity. Any delay or failure to give notice shall
not discharge the duty of the Indemnifying Party to indemnify except to the
extent it is prejudiced by such delay or failure. Such claim for indemnity shall
indicate the nature of the Claim and the basis therefore. Promptly after a Claim
is made for which the Indemnified Party seeks indemnity, the Indemnified Party
shall permit the Indemnifying Party, at the Indemnifying Party’s option and
expense, to assume the complete defense of such Claim, provided that: ([[) the
Indemnified Party will have the right to participate in the defense of any such
Claim at its own cost and expense; (aaa) the Indemnifying Party will conduct the
defense of any such Claim in good faith with due regard for the potential
related liabilities of the Indemnified Party; (bbb) the Indemnified Party shall
reasonably cooperate with the Indemnifying Party, in the defense and settlement
of such Claim; and (ccc) the Indemnifying Party will, prior to making any
settlement, consult with the Indemnified Party as to the terms of such
settlement and receive approval thereof, such approval not to be unreasonably
withheld. The Indemnifying Party will not, in defense of any such Claim, except
with the consent of the Indemnified Party, not to be unreasonably withheld,
consent to the entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof, the giving by the claimant or
plaintiff to the Indemnified Party of a release from all liability in respect
thereof. The Indemnifying Party will not have an indemnification obligation with
respect to any Claim settled without its prior written consent. As to those
Claims with respect to which the Indemnifying Party does not elect to assume
control of the defense, the Indemnified Party will afford the Indemnifying Party
an opportunity to participate in such defense at the Indemnifying Party’s own
cost and expense, and will not settle or otherwise dispose of any of the same
without the consent of the Indemnifying Party, not to be unreasonably withheld.
For clarity, only Fujifilm and Sponsor will have the right to claim indemnity
under this Agreement (on its own behalf or on behalf of the Fujifilm Group and
Sponsor Group, respectively), no member of either group shall have the right to
directly claim an indemnity hereunder.

Section 17.    Representations and Warranties


25
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


a)
Each Party represents and warrants to the other Party that: (ddd) such Party is
duly organized, validly existing and in good standing under the applicable laws
of its jurisdiction of incorporation or organization; (eee) it has received all
requisite authorization and authority to, and has the full right and authority
to, enter into this Agreement and to perform in accordance with the terms and
conditions set forth herein; and (fff) this Agreement has been validly executed
and delivered by such Party, and constitutes a valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms except
as enforceability may be limited by liquidation, bankruptcy, insolvency,
reorganization, moratorium, formal restructuring, or other similar laws relating
to or affecting creditors’ rights generally or general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

b)
Each Party represents and warrants to the other Party that it has obtained and
will at all times during the term of this Agreement, hold and comply with all
licenses, permits and authorizations necessary to perform its obligations under
this Agreement as now or hereafter required under any Applicable Laws.

c)
Each Party represents and warrants to the other Party that neither it nor any of
its officers, directors, or employees performing services under this Agreement
(including the applicable Scope) have been excluded from participation in any
government healthcare program, debarred from or under any federal program, or
convicted of a crime defined in 42 U.S.C. Section 1320a-7 (or any equivalent
legislation of an individual EU member state or Canada) which could lead to
debarment, or otherwise been excluded or deemed ineligible for participation in
any healthcare programs (collectively, “Debarment”), nor is aware of any pending
or potential actions that would give rise to such ineligibility. If at any time
the foregoing changes with respect to a Party, such Party shall immediately
notify the other Party of the same in writing, and the notified Party shall have
the right to terminate the Scope and/or request the removal of the affected
individuals from continued performance under the applicable Scope. Fujifilm
certifies that it has reviewed applicable U.S. debarment lists (and the
equivalent thereof under EU and Canadian laws) with respect to its
Subcontractors and has not engaged Subcontractors subject to such Debarment.

d)
Fujifilm hereby represents and warrants to Sponsor that: (ggg) Fujifilm is
skilled and experienced in performing the Program, and will perform each Program
in a professional and workman-like manner consistent with the biopharmaceutical
manufacturing industry; (hhh) there is no claim, suit, proceeding, or other
investigation pending, or to the actual knowledge of Fujifilm, threatened
against Fujifilm, which is likely to prevent or interfere with Fujifilm’s
performance under this Agreement or adversely affect the rights and interests of
Sponsor hereunder; (iii) it is under no contractual or other obligation or
restriction that is inconsistent with its execution or performance of this
Agreement or the rights granted to Sponsor under this Agreement, and will not
enter into any agreement, either written or oral, that would conflict with its
obligations under this Agreement; and (jjj) to its knowledge, it has not, nor
has any of its, officers, shareholders, managers, employees or agents (including
Subcontractors), committed any act, made any statement or failed to make any
statement that would reasonably be expected to provide a basis for the FDA to
invoke its policy with respect to “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10,
1991), or any other Regulatory Authority to invoke substantially similar
policies, including under any applicable anti-bribery/anti-corruption laws,
including the U.K. Anti-Bribery Act.

e)
Fujifilm represents and warrants to Sponsor that: (i) Fujifilm shall not deliver
a Non-Conforming Batch; (ii) without limiting the preceding sentence, Fujifilm
will not deliver a Batch which has been adulterated or misbranded by the
Fujifilm Group or its Subcontractors within the meaning of Applicable Laws, and
(iii) Product will be transferred to Sponsor free and clear of any security
interests, lien or encumbrances; provided, however, that the warranties set
forth in subsection (i) or (ii) shall not apply in the event Sponsor requests
delivery of a Non-Conforming Batch or an adulterated or misbranded Batch.



26
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


f)
Sponsor hereby represents and warrants to Fujifilm that: (kkk) there is no
claim, suit, proceeding, or other investigation pending, or to the actual
knowledge of Sponsor, threatened against Sponsor, which is likely to prevent or
interfere with Sponsor’s performance under this Agreement; (lll) it is under no
contractual or other obligation or restriction that is inconsistent with its
execution or performance of this Agreement or the rights granted to Fujifilm
under this Agreement, and will not enter into any agreement, either written or
oral, that would conflict with its obligations under this Agreement; and (mmm)
to its knowledge, it has not, nor has any of its, officers, shareholders,
managers, employees or agents, committed any act, made any statement or failed
to make any statement that would reasonably be expected to provide a basis for
the FDA to invoke its policy with respect to “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(September 10, 1991), or any other Regulatory Authority to invoke substantially
similar policies, including under any applicable anti-bribery/anti-corruption
laws, including the U.K. Anti-Bribery Act.

g)
Sponsor hereby represents and warrants to Fujifilm that it has legal title
and/or a valid license to the Sponsor Deliverables necessary to conduct the
Program in accordance with the applicable Scope and that to Sponsor’s knowledge,
Fujifilm’s use of Sponsor’s Background Intellectual Property as contemplated
under this Agreement will not violate or infringe on the patents, trademarks,
trade names, trade secrets, service marks or copyrights of any other party.

Section 18.    Force Majeure
Either Party shall be excused from performing its respective obligations under
this Agreement to the extent that its performance is delayed or prevented by
Force Majeure. The Party subject to such event shall promptly notify the other
Party of the occurrence thereof and, if known, the expected duration. Any time
specified or estimated for completion of performance in the Scope falling due
during or subsequent to the occurrence of any or such events shall be
automatically extended for a period of time to recover from such disability,
provided that the Party suffering such occurrence: (a) uses commercially
reasonable efforts to mitigate any damages incurred by the other Party,
including in the case of Fujifilm, at Sponsor’s request, using commercially
reasonable efforts to transfer the work performed under a Scope to another
Facility, subject to capacity availability at such other Facilities and, if such
Facilities are operated by Affiliates of Fujifilm, execution of an amendment to
this Agreement adding such Affiliates to this Agreement; and (b) uses
commercially reasonable efforts to resume full performance of its obligations
under this Agreement as soon as reasonably practicable. Fujifilm will promptly
notify Sponsor if, by reason of any of the events referred to herein, Fujifilm
is unable to meet any such time for performance of a Stage specified in the
Scope. If any part of the Program is invalid as a result of such Force Majeure,
Fujifilm will, upon written request from Sponsor, repeat that part of a Program
affected by the disability, with such costs and expenses to be mutually agreed
upon in a Change Order. [***].
Section 19.    Delays
In the event of any delays to the agreed upon commencement or performance of the
Program caused or requested by Sponsor or a Force Majeure affecting Sponsor,
Sponsor will notify Fujifilm in writing as soon as reasonably practicable,
including any anticipated impact on the timeline for performance, and in the
event of any delays to the agreed upon commencement or performance of the
Program that occur as a result of any action or omission of Fujifilm Group or
Subcontractors or Force Majeure affecting Fujifilm, Fujifilm will notify Sponsor
in writing of the same as soon as reasonably practicable, including any impact
on the timeline for performance of the applicable Stage. Any increase in costs
or expenses incurred due to any material delays shall be determined in good
faith by the Parties via a Change Order. Where such agreed upon Change Order for
a Delay results in the Manufacturing Stage(s) being performed outside of the
original period reserved for such Manufacturing Stage(s) as a whole, and
Fujifilm is unable to reallocate resources for use with other clients during the
period, then unless otherwise agreed in such Change Order, the cancellation fees
set forth in Section 21(f) shall apply.


27
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Section 20.    Publicity and Use of Names
The Parties anticipate opportunities for joint or independent press releases or
other announcements relating to the activities contemplated hereby, including
any ancillary agreements; provided however, that neither Party may issue any
such press release or other announcement relating to the activities contemplated
by this Agreement (including any Scope) or any ancillary matter without the
prior written permission of such other Party. The Party wishing to make such
release or announcement shall provide a copy of the text thereof to the other
Party at least ten (10) business days prior to its anticipated release and shall
(a) remove any Confidential Information identified by the other Party and (b) in
good faith, make any modifications to address any objections raised by such
other Party. After issuance of a press release approved under the preceding
sentence, either Party may thereafter make disclosures related to this Agreement
consistent with the approved release. For clarity, Fujifilm will not have the
right to publish the results of any Program. Without limiting the foregoing,
neither Party shall use the name of the other Party, its Affiliates or the names
of the employees of the other Party in any advertising or sales promotional
material or in any publication without prior written permission of such other
Party. Such consent may not be unreasonably withheld. Each Party shall, however,
be entitled to make any disclosures as required in connection regulatory
filings, patent filings, or as otherwise required by Applicable Laws in
accordance with Section 8 (Confidential Information) of this Agreement.
Section 21.    Term/Termination
a)
Term. This Agreement shall take effect on the Effective Date and continue in
effect for a period of ten (10) years or completion of all Programs, whichever
is later. Each Scope shall take effect upon the date of its execution by both
Parties and, unless earlier terminated as provided in this Section 21, continue
until the completion of the Program under such Scope. A Program will be deemed
completed when all Stages defined in the applicable Scope have been completed.

b)
Termination for Insolvency. Either Party may immediately terminate this
Agreement upon written notice to the other Party if: (nnn) the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction; (ooo) a
voluntary petition in bankruptcy is filed in any court of competent jurisdiction
by the other Party; or (ppp) this Agreement is assigned by the other Party for
the benefit of creditors.

c)
Termination of a Program Due to Technical Issues. Fujifilm may terminate a
Program at any time by giving written notice to Sponsor at least [***] in
advance of such termination, if Fujifilm reasonably believes that it will be
unable to carry out and complete such Program in accordance with the Scope due
to discovery of a factor (other than a Fujifilm Fault or Execution Factor)
which:

(i)
Materially and adversely affects the development of the Process; or

(ii)
Materially and adversely affects, or is likely to materially and adversely
affect, production of Product in the Facility; or

(iii)
Will have an adverse effect on another customer product license or manufacturing
license as a result of the Product being introduced into the Facility,

provided that, in each case: (x) such factor was not known and could not
reasonably have been known at the commencement of the applicable Stage of
Program; (y) Fujifilm has used commercially reasonable efforts in its attempts
to address such factor; and (z) the Parties have been unable to agree upon
changes to address such factor in a Change Order. Fujifilm acknowledges and
agrees that Sponsor has disclosed the use of nickel in the processing of the
Product, and such use shall not constitute a factor upon which to exercise this
termination right.


28
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


d)
Termination by Sponsor for Convenience. In addition to the termination rights
otherwise set forth in this Agreement, Sponsor may at any time terminate: (qqq)
the entire Agreement; (rrr) individual Program(s), in whole or in part; or (sss)
individual Scope, in whole or in part, in each case, by giving [***] written
notice to Fujifilm.

e)
Payment Due Upon Termination.

(i)
Upon termination of a Scope under this Agreement by Sponsor pursuant to Section
14(a) (Fujifilm’s uncured default) or Section 21(b) (Fujifilm’s insolvency) or
by Fujifilm pursuant to Section 21(c) (Technical Issues), Sponsor shall pay
Fujifilm in accordance with Section 5(f), the following amounts for the
terminated Scope(s): [***].

(ii)
In the event Sponsor elects to terminate a Scope pursuant to Section 21(d) (for
convenience) or in the event Fujifilm terminates pursuant to Section 14(b)
(Sponsor’s uncured default) or Section 21(b) (Sponsor’s insolvency), then,
unless otherwise set forth in the applicable Scope, Sponsor will pay Fujifilm
the fees set forth below (with such payment made in accordance with Section
5(f)). [***].

(1)
all unpaid costs properly incurred or committed for Process Consumables [***]

(2)
with respect to any unbilled amounts set forth in the applicable Payment
schedule of the terminated Scope, for all Stages other than Manufacturing
Stages, on a Stage by Stage basis, [***]; plus

(3)
With respect to unbilled activities for Manufacturing Stages:

(a)
If the effective date of termination is on or before the date that is [***]
prior to the scheduled commencement date for manufacturing activities, an amount
equal to [***] of the unbilled activities for Manufacturing Stages (as amended
to include any executed Change Orders); or

(b)
If the effective date of termination is after the date that is [***] prior to
the scheduled commencement date for manufacturing activities but on or before
the date that is [***] prior to same, an amount equal to [***] of the unbilled
activities for Manufacturing Stages (as amended to include any executed Change
Orders); or

(c)
If the effective date of termination is after the date that is [***] prior to
the scheduled commencement date for manufacturing activities but on or before
the date that is [***] prior to same, an amount equal to [***] of the unbilled
activities for Manufacturing Stages (as amended to include any executed Change
Orders); or

(d)
If the effective date of termination is after the date that is [***] prior to
the scheduled commencement date for manufacturing activities, an amount equal to
[***] of the unbilled activities for Manufacturing Stages (as amended to include
any executed Change Orders).

a)
Fees for Cancellation of Individual Batches. In the event of a Delay under
Section 19 for which this Section 21(f) is applicable, or in the event of a
cancellation for reasons other than pursuant to Section 7, Section 14, Section
18, or Section 21(b), of one (1) or more Batches, but not the entire Scope or a
Program (for which Section 21(e) above shall apply), Sponsor shall pay Fujifilm,
in accordance with Section 5(e), the following amounts in respect to the
cancelled Batch(es):



29
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


(i)
All amounts owed for work properly performed under pre-productions Stages but
not yet invoiced; plus

(ii)
All unpaid costs properly incurred or committed for Process Consumables that are
not used [***]; plus

(iii)
A cancellation fee calculated, unless otherwise set forth in the Scope, as
follows:

(1)
If the effective date of cancellation is on or before the date that is [***]
prior to the scheduled commencement date for manufacturing of the cancelled
Batch(es), an amount equal to [***] of the unbilled cancelled activities under
Manufacturing Stages (as amended to include any executed Change Orders); or

(1)
If the effective date of cancellation is after the date that is [***] prior to
the scheduled commencement date for manufacturing activities but on or before
the date that is four months prior to same, an amount equal to [***] of the
unbilled cancelled activities to Process such Batch (excluding costs for any
Process Consumables); or

(2)
If the effective date of cancellation is after the date that is [***] prior to
the scheduled commencement date for manufacturing activities but on or before
the date that is [***] prior to same, an amount equal to [***] of the unbilled
cancelled activities to Process such Batch (excluding costs for any Process
Consumables); or

(1)
If the effective date of cancellation is after the date that is [***] prior to
the scheduled commencement date for manufacturing of the cancelled Batch(es), an
amount equal to [***] of the cancelled activities to Process such Batch
(excluding costs for any Process Consumables).

Notwithstanding the foregoing, Sponsor shall not be liable to pay to Fujifilm in
aggregate a sum in excess of the amount which would have been payable had the
relevant Batch been manufactured successfully in accordance with the applicable
Scope.
b)
For clarity, in the event Sponsor elects to terminate a Scope, individual Batch,
or the Agreement, pursuant to Section 21(d) (for convenience) or in the event
Fujifilm terminates pursuant to Section 14(b) (Sponsor’s uncured default) or
Section 21(b) (Sponsor’s insolvency), then Fujifilm shall have no obligation to
refund any pre-paid reservation fees.

c)
Effects of Termination. The termination of this Agreement for any reason shall
relieve neither Party of its obligation to the other for obligations in respect
of: (ttt) confidentiality of information; (uuu) consents for advertising
purposes and publications; (vvv) indemnification; (www) inventions and patents;
(xxx) compensation for services performed; and (yyy) dispute resolution.
Further, termination of this Agreement for any reason shall relieve neither
Party of its protections under (x) disclaimer of warranty or (y) limitation of
liability.

Section 22.    Program Management
a)
Joint Steering Committee. Upon execution of a Scope under this Agreement,
Sponsor and Fujifilm shall establish a Joint Steering Committee (the “Joint
Steering Committee” or “JSC”) comprised of an equal number of representatives of
each Party, which will consist of Program Managers and other functional leaders
from areas executing the Program with experience in the development,
manufacturing, and commercialization of biologic products and be of the
seniority and experience appropriate for participation therein, in light of the
functions, responsibilities and



30
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


authority of the JSC as further set forth below. Where multiple Programs are
agreed under this Agreement, Sponsor and Fujifilm may agree to establish
different Joint Steering Committees for different Products and/or Programs.
b)
Program Managers. Each Party shall appoint one person to serve as a “Program
Manager” under a Scope with responsibility for overseeing day to day program
execution and being the primary point of contact between the Parties with
respect to the Program.

c)
Replacement of Joint Steering Committee Representatives and Program Managers.
The Joint Steering Committee may adjust membership as the Program progresses
through various Stages. Each Party shall be free to replace its representative
members on the Joint Steering Committee or its Program Manager with new
appointees who have authority to act on behalf of such Party, on written notice
to the other Party.

d)
Responsibilities of Joint Steering Committee. The Joint Steering Committee shall
be responsible for overseeing and directing the Parties’ interaction and
performance of their respective obligations under this Agreement. Without
limiting the generality of the foregoing, its duties shall include:

(i)
monitoring the performance of a Program;

(ii)
resolving disagreements that arise under this Agreement; and

(iii)
determining the need for, and terms of, any Change Orders.

e)
Meetings. The Joint Steering Committee shall meet at least once per calendar
quarter or as more or less often as otherwise agreed to by the Parties. In
addition, a Party may call a meeting of the JSC upon reasonable notice to the
other Party where such meeting is reasonably necessary to monitor Programs and
resolve issues arising hereunder and to perform its responsibilities under this
Agreement. Such meetings may be in person or by telephone as agreed by the Joint
Steering Committee. Each Party shall bear its own travel and lodging expenses
related to participation in and attendance at such meetings by its JSC
representatives. As required, the Joint Steering Committee meetings may include
additional relevant function leaders from Sponsor and Fujifilm’s respective
teams.

f)
Minutes. Within [***] after each Joint Steering Committee meeting, a Program
Manager shall prepare and distribute minutes of the meeting, which shall
summarize in reasonable details the discussion points, actions, and decisions
made by the Joint Steering Committee. Program Managers from Fujifilm and Sponsor
shall alternate preparing meeting minutes, unless the JSC decides otherwise.
Minutes shall be approved or disapproved and revised, as necessary, at the next
meeting. Final minutes shall be distributed to the members of the Joint Steering
Committee.

g)
Dispute Resolution. Each Party’s representatives will collectively have one (1)
vote. In the event that the Joint Steering Committee cannot reach agreement with
respect to any material issue, then the issue shall be resolved in accordance
with the dispute resolution provisions in Section 15.

h)
Limitations. The Joint Steering Committee is not empowered to amend the terms of
this Agreement (including any Scope or the Quality Agreement), cause a Party to
make financial commitments or take on additional obligations over its objection,
or to expand its scope of authority or to determine any issue before the JSC in
a manner that would conflict with the express terms and conditions of this
Agreement (including any Scope or the Quality Agreement).

Section 23.    Assignment


31
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


This Agreement shall not be assigned or transferred in whole or in part by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. Any attempt to assign or transfer
this Agreement without such consent shall be void and of no effect.
Notwithstanding the foregoing, without the prior written consent of the other
Party, (a) either Party shall be entitled to assign or transfer all or part of
its rights under this Agreement to a purchaser of all or substantially all of
its assets to which this Agreement relates, or an entity with which it may merge
where it is not the surviving company, provided that in the case of each such
assignment or transfer, the assignee agrees in writing to assume the obligations
of the assignor in this Agreement; and (b) in the case of Sponsor, Sponsor shall
be entitled to assign or transfer its rights under this Agreement without
Fujifilm’s consent to any third party licensee or collaborator in connection
with the development, manufacturing, and/or commercialization of the Product,
provided that (i) the assignee has creditworthiness no less than the
creditworthiness of Sponsor, (ii) the assignee is not a contract manufacturer in
the biopharmaceutical industry and (iii) the assignee agrees in writing to
assume all relevant obligations undertaken by Sponsor in this Agreement. No
assignment shall relieve the assigning Party of responsibility for the
performance of any of its obligations hereunder. The terms of this Agreement
shall inure to the benefit of permitted successors and assigns. For clarity,
Fujifilm shall be entitled to subcontract certain obligations in accordance with
Section 1(f), and Sponsor shall be entitled to subcontract its obligations,
other than payment obligations, without Fujifilm’s prior written consent.
Sponsor shall notify Fujifilm in writing (which may be via e-mail) following any
such subcontracting.
Section 24.    Notice
All notices to be given under this Agreement shall be in writing and shall be
delivered personally, or mailed either by a reputable overnight carrier or first
class mail, postage prepaid, return receipt requested, to the Parties at the
addresses set forth below or such other addresses as the Parties may designate
in writing. Such notice shall be effective on the date sent, if delivered
personally, on the date received as indicated on the courier’s receipt if sent
by overnight carrier, and on the date received as indicated on the return
receipt if mailed first class.
If to Sponsor:            
            
Sesen Bio, Inc.
Attn: Chief Financial Officer
245 First Street
Suite 1800
Cambridge, MA 02142, USA
                                
(with a copy to)


Sesen Bio, Inc.
Attn: Legal Department
245 First Street
Suite 1800
Cambridge, MA 02142, USA


If to Fujifilm:


President
FUJIFILM Diosynth Biotechnologies U.S.A., Inc.
101 J. Morris Commons Lane
Morrisville, NC 27560
P: 919-337-4404                        


(with a copy to)




32
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


Legal Department
FUJIFILM Holdings America Corporation
200 Summit Lake Drive
Valhalla, New York 10595-1356
Section 25.    Choice of Law
This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware except for its rules regarding conflict of laws.
Section 26.    Waiver/Severability
No waiver of any provision of this Agreement, whether by conduct or otherwise,
in any one or more instances shall be deemed to be or be construed as a further
or continuing waiver of any such provision, or of any other provision or
condition of this Agreement, except by an instrument signed by the duly
authorized representative of the Party making such waiver, which instrument
shall make specific reference to this Agreement and shall express the plan or
intention to waive the same. If any provisions hereof shall be determined to be
invalid or unenforceable, the validity and effect of the other provisions of
this Agreement shall not be affected thereby. In such event, the Parties agree
to negotiate in good faith an amendment to this Agreement to replace the illegal
or unenforceable term in such a way as to, as closely as possible, effect the
benefits and burdens for which the Parties have bargained under this Agreement.
Section 27.    Nonsolicitation
For the term of this Agreement, and for [***] following termination of this
Agreement, for any reason, neither Sponsor nor Fujifilm nor any of their
employees or agents shall solicit, hire, or attempt to solicit or hire, any
employees of the other who were involved in the Program, unless otherwise
approved by the other Party; provided that nothing herein shall restrict either
Party from soliciting, hiring or attempting to solicit or hire any such
employees by general employment advertising.
Section 28.    Entire Agreement; Modification/Counterparts; Construction
a)
This instrument including the attached Appendices sets forth the entire
agreement between the Parties hereto with respect to the performance of the
Program by Fujifilm for Sponsor and as such, supersedes all prior and
contemporaneous negotiations, agreements, representations, understandings, and
commitments with respect thereto and shall take precedence over all terms,
conditions and provisions on any purchase order form or form of order
acknowledgment or other document purporting to address the same subject matter.
In the event of a conflict between the body of this Agreement, the applicable
Scope, and the Quality Agreement, the provisions of the Quality Agreement will
govern with respect to quality obligations, and the body of this Agreement will
control with respect to all other matters unless the Scope specifically
acknowledges the conflict and expressly states the conflicting Scope provision
controls. For clarity, this Agreement (i) shall supersede in its entirety, that
certain General Contract Terms for Non-GMP Services, dated as of May 11, 2018,
between Eleven Biotherapeutics, Inc. and FUJIFILM Diosynth Biotechnologies
U.S.A., Inc., with all statements of work entered into thereunder (including
Statement of Work #1 dated May 11, 2018 and Statement of Work #2 dated September
7, 2018) governed by this Agreement and superseding any conflicting language
therein as if originally executed under this Agreement, to the extent not
prohibited by law; and (ii) shall not affect the separate Master Services
Agreement currently in place between Sponsor and FDBK, which shall remain in
effect in accordance with its terms. This Agreement shall not be amended,
changed, or modified in any manner except by an instrument signed by the duly
authorized representatives of each of the Parties hereto, which instrument shall
make specific reference to this Agreement and shall express the plan or
intention to modify same.



33
CONFIDENTIAL
 

--------------------------------------------------------------------------------



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
FDBU –SESEN MBSA        EXECUTION COPY


b)
This Agreement has been prepared jointly and will not be strictly construed
against either Party, and any ambiguities in this Agreement will not be
construed against the other Party, irrespective of which Party may be deemed to
have authored the ambiguous provision. The headings of each section have been
inserted for convenience of reference only and are not intended to limit or
expand the meaning of the language contained in any particular section.
References to “days” shall mean calendar days unless otherwise specified as a
“business day”. The words “include” or “including” will be construed to mean
“including without limitation”, and the word “will” will be construed to have
the same meaning as the word “shall.”

c)
This Agreement may be executed in one or more counterparts, and delivered by
electronic means, including by pdf and/or facsimile, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.




IN WITNESS WHEREOF, the parties hereto have caused this Master Bioprocessing
Services Agreement to be duly executed by their authorized representatives as of
the date of the last signature below.
 


Sesen Bio, Inc.                    FUJIFILM Diosynth Biotechnologies U.S.A.,
Inc.


By: /s/ Tom Cannell                By:     /s/ M. Meeson            


Name: Tom Cannell                Name:    M. Meeson            


Title:    President and CEO            Title:    President            


Date:    October 4, 2018                Date:    October 4, 2018            






FUJIFILM Diosynth Biotechnologies U.S.A., Inc.


By:     /s/ Vincent Romeo        


Name:    Vincent Romeo            


Title:    CFO                


Date:    October 4, 2018            








34
CONFIDENTIAL
 